                                                                Case 15-10503-MFW                  Doc 1596-1                Filed 10/15/19               Page 1 of 46
                                                                                                            Final Claim Register
                                                                                                  In re Allied Nevada Gold Corp., et. al.
                                                                                                             Case No. 15-10503


                                                                                                                                   Current General    Current                     Current 503(b)(9)
                                                                                                                                                                  Current Secured                    Current Admin    Total Current
                  Creditor Name and Address                       Claim No. Claim Date                  Debtor                     Unsecured Claim Priority Claim                  Admin Priority
                                                                                                                                                                   Claim Amount                     Priority Amount   Claim Amount
                                                                                                                                       Amount         Amount                          Amount
ASM CAPITAL SPV, L.P. as Transferee for Boart Longyear
7600 JERICHO TURNPIKE SUITE 302
Woodbury, NY 11797                                                   1      3/18/2015          Allied Nevada Gold Corp.                      $13,795.31      $0.00           $0.00            $0.00           $0.00       $13,795.31
Sonar Credit Partners III, LLC as Transferee for Brake Supply
Co., Inc.
Attn: Michael Goldberg
P.O. Box 727
Armonk, NY 10504                                                     2      3/23/2015          Allied Nevada Gold Corp.                       $6,435.88      $0.00           $0.00            $0.00           $0.00        $6,435.88
Southwest Energy, LLC
c/o Jenine Dalrymple
2040 West Gardner Lane
Tucson, AZ 85705                                                     3      3/24/2015    Hycroft Resources & Development, Inc.                $4,067.95      $0.00                      $158,993.00                      $163,060.95
H & E Equipment Services, Inc
7500 Pecue LN
Baton Rouge, LA 70809                                                4      3/23/2015    Hycroft Resources & Development, Inc.                $2,107.28                                                                    $2,107.28
TRC Master Fund LLC as Transferee for Wearpro, Inc
Attn: Terrel Ross
PO Box 633
Woodmere, NY 11598                                                   5      3/23/2015          Allied Nevada Gold Corp.                     $139,749.68                                                                  $139,749.68
McMaster Carr Supply
PO Box 7690
Chicago, IL 60680-7690                                               6      3/23/2015    Hycroft Resources & Development, Inc.                 $177.94                                                                       $177.94
Washoe County Treasurer
PO Box 30039
Reno, NV 89520-3039                                                  7      3/20/2015          Allied Nevada Gold Corp.                                   $7,251.91                                                        $7,251.91
Amairi, Hani M.
PO Box 8391
Wichita, KS 67208                                                    8      3/24/2015          Allied Nevada Gold Corp.                      $78,847.02                                                                   $78,847.02

Tannor Partners Credit Fund, LP as Assignee of Intelligize
555 Theodore Fremd Avenue
Suite C209
Rye, NY 10580                                                        9      3/26/2015          Allied Nevada Gold Corp.                      $10,000.00                                                                   $10,000.00
Tannor Partners Credit Fund LP as Assignee of Intelligize
555 Theodore Fremd Avenue
Suite C209
Rye, NY 10580                                                        10     3/26/2015    Hycroft Resources & Development, Inc.               $10,000.00                                                                   $10,000.00

Tannor Partners Credit Fund LP as Assignee of Maga Trucking
555 Theodore Fremd Avenue
Suite C209
Rye, NY 10580                                                        11     3/23/2015    Hycroft Resources & Development, Inc.              $123,050.00                                                                  $123,050.00

Tannor Partners Credit Fund LP as Assignee of Maga Trucking
555 Theodore Fremd Avenue
Suite C209
Rye, NY 10580                                                        12     3/26/2015          Allied Nevada Gold Corp.                     $123,050.00                                                                  $123,050.00




                                                                                                              Page 1 of 46
                                                          Case 15-10503-MFW                     Doc 1596-1                Filed 10/15/19               Page 2 of 46
                                                                                                         Final Claim Register
                                                                                               In re Allied Nevada Gold Corp., et. al.
                                                                                                          Case No. 15-10503


                                                                                                                                Current General    Current                     Current 503(b)(9)
                                                                                                                                                               Current Secured                    Current Admin    Total Current
                 Creditor Name and Address                     Claim No. Claim Date                  Debtor                     Unsecured Claim Priority Claim                  Admin Priority
                                                                                                                                                                Claim Amount                     Priority Amount   Claim Amount
                                                                                                                                    Amount         Amount                          Amount
Tannor Partners Credit Fund LP as Assignee of Team Silverado
Enterprise
555 Theodore Fremd Avenue
Suite C209
Rye, NY 10580                                                     13     3/25/2015    Hycroft Resources & Development, Inc.              $156,135.16                                                                  $156,135.16
Tannor Partners Credit Fund LP as Assignee of Team Silverado
Enterprise
555 Theodore Fremd Avenue
Suite C209
Rye, NY 10580                                                     14     3/25/2015          Allied Nevada Gold Corp.                     $156,135.16                                                                  $156,135.16
Norco Inc
1125 W Amity Rd
Boise, ID 83705                                                   15     3/23/2015          Allied Nevada Gold Corp.                       $1,678.33                                  $34,836.63                       $36,514.96
TRC Master Fund LLC
Attn: Terrel Ross
PO Box 633
Woodmere, NY 11598                                                16     3/27/2015    Hycroft Resources & Development, Inc.              $101,742.99      $0.00           $0.00            $0.00           $0.00      $101,742.99
Sonar Credit Partners III, LLC as Transferee for Drill Pro
International Inc
Attn: Michael Goldberg
P.O. Box 727
Armonk, NY 10504                                                  17     3/27/2015          Allied Nevada Gold Corp.                      $25,342.63                                       $0.00                       $25,342.63
Environmental Management and Planning Solutions, Inc.
(EMPSi)
182 Howard Street, Suite 110
San Francisco, CA 94105                                           18     3/30/2015          Allied Nevada Gold Corp.                                   $8,949.24                                                        $8,949.24
Tannor Partners Credit Fund, LP
as Assignee of Inland Supply Co.
555 Theodore Fremd Avenue
Rye, NY 10580                                                     19     3/31/2015    Hycroft Resources & Development, Inc.                $5,158.94                                   $2,845.19                        $8,004.13
Tannor Partners Credit Fund LP as Assignee of James Craner,
MD, MPH, A Prof. Corp.
555 Theodore Fremd Avenue
Suite C209
Rye, NY 10580                                                     20     3/31/2015          Allied Nevada Gold Corp.                       $4,835.00                                                                    $4,835.00
Tannor Partners Credit Fund LP as Assignee of Dave Schirrick
Co.,LLC
555 Theodore Fremd Avenue
Suite C209
Rye, NY 10580                                                     21     3/31/2015          Allied Nevada Gold Corp.                       $8,043.78                                                                    $8,043.78
Tannor Partners Credit Fund, LP as Assignee of Inland Supply
Co.
555 Theodore Fremd Avenue
Suite C209
Rye, NY 10580                                                     22     3/31/2015          Allied Nevada Gold Corp.                       $5,158.94                                   $2,845.19                        $8,004.13
Tannor Partners Credit Fund, LP as assignee of Southwest
Irrigation
555 Theodore Fremd Avenue
Suite C209
Rye, NY 10580                                                     23     3/31/2015          Allied Nevada Gold Corp.                      $20,174.72                                                                   $20,174.72
                                                                                                           Page 2 of 46
                                                           Case 15-10503-MFW                    Doc 1596-1                Filed 10/15/19               Page 3 of 46
                                                                                                         Final Claim Register
                                                                                               In re Allied Nevada Gold Corp., et. al.
                                                                                                          Case No. 15-10503


                                                                                                                                Current General    Current                     Current 503(b)(9)
                                                                                                                                                               Current Secured                    Current Admin    Total Current
                 Creditor Name and Address                     Claim No. Claim Date                  Debtor                     Unsecured Claim Priority Claim                  Admin Priority
                                                                                                                                                                Claim Amount                     Priority Amount   Claim Amount
                                                                                                                                    Amount         Amount                          Amount


Tannor Partners Credit Fund LP as Assignee of Elko Wire Rope
555 Theodore Fremd Avenue
Suite C209
Rye, NY 10580                                                     24     3/31/2015    Hycroft Resources & Development, Inc.                $4,992.99                                   $1,720.35                        $6,713.34
Tannor Partners Credit Fund LP as Assignee of Dave Schirrick
Co.,LLC
555 Theodore Fremd Avenue
Suite C209
Rye, NY 10580                                                     25     3/31/2015    Hycroft Resources & Development, Inc.                $8,043.78                                                                    $8,043.78
Tannor Partners Credit Fund, LP as Assignee of Sierra
Freightliner
555 Theodore Fremd Avenue
Suite C209
Rye, NY 10580                                                     26     3/31/2015          Allied Nevada Gold Corp.                      $17,653.11                                                                   $17,653.11
Tannor Partners Credit Fund LP as Assignee of James Craner,
MD, MPH, A Prof. Corp.
555 Theodore Fremd Avenue
Suite C209
Rye, NY 10580                                                     27     3/31/2015    Hycroft Resources & Development, Inc.                $4,835.00                                                                    $4,835.00
Tannor Partners Credit Fund, LP as Assignee of Sierra
Freightliner
555 Theodore Fremd Avenue
Suite C209
Rye, NY 10580                                                     28     3/31/2015    Hycroft Resources & Development, Inc.               $17,653.11                                                                   $17,653.11
Amairi, Hani M.
PO Box 8391
Wichita, KS 67208                                                 29     3/31/2015          Allied Nevada Gold Corp.                      $88,581.22                                                                   $88,581.22

Tannor Partners Credit Fund, LP as assignee of Southwest Inn
555 Theodore Fremd Avenue
Suite C209
Rye, NY 10580                                                     30     3/31/2015    Hycroft Resources & Development, Inc.               $20,174.72                                                                   $20,174.72
HDR Engineering, Inc.
Attn: Laura Kubiak
6750 Via Austi Parkway, Suite 350
Las Vegas, NV 89119                                               31     3/30/2015          Allied Nevada Gold Corp.                      $18,988.40   $1,812.41                                                       $20,800.81
Western Oilfields Supply Company d/b/a Rain for Rent
Katharine L. Mayer, Esquire
McCarter & English, LLP
405 North King Street, 8th Floor
Wilmington, DE 19801                                              32     3/26/2015          Allied Nevada Gold Corp.                     $206,610.65                                                                  $206,610.65
HAT CREEK CONSTRUCTION & MATERIALS, INC.
24339 Hwy 89 North
Burney, CA 96013                                                  33      4/1/2015    Hycroft Resources & Development, Inc.              $142,043.37                                                                  $142,043.37
ABB, Inc.
10300 Henri-Bourassa Blvd West
Saint-Laurent, QC H4S 1N6
CANADA                                                            34      4/1/2015          Allied Nevada Gold Corp.                     $129,620.00                                                                  $129,620.00

                                                                                                           Page 3 of 46
                                                             Case 15-10503-MFW                      Doc 1596-1                Filed 10/15/19                 Page 4 of 46
                                                                                                             Final Claim Register
                                                                                                   In re Allied Nevada Gold Corp., et. al.
                                                                                                              Case No. 15-10503


                                                                                                                                    Current General    Current                     Current 503(b)(9)
                                                                                                                                                                   Current Secured                    Current Admin    Total Current
                  Creditor Name and Address                        Claim No. Claim Date                  Debtor                     Unsecured Claim Priority Claim                  Admin Priority
                                                                                                                                                                    Claim Amount                     Priority Amount   Claim Amount
                                                                                                                                        Amount         Amount                          Amount
Southwest Energy, LLC
c/o Jenine Dalrymple
2040 West Gardner Lane
Tucson, AZ 85705                                                      35      4/1/2015    Hycroft Resources & Development, Inc.              $594,902.05   $188,464.02                   $188,464.02                      $971,830.09

Liquidity Solutions, Inc. as assignee of Pocock Industrial, Inc.
1 University Plaza, Suite 312
Hackensack, NJ 07601                                                  36      4/1/2015          Allied Nevada Gold Corp.                       $4,839.98                                                                    $4,839.98
Fair Harbor Capital, LLC as assignee of Ruby Mts Natural Spring
Water
PO Box 237037
New York, NY 10023                                                    37      4/2/2015          Allied Nevada Gold Corp.                       $3,437.00                                   $1,828.00                        $5,265.00
Fair Harbor Capital, LLC as assignee of Silver State Fire
PO Box 237037
New York, NY 10023                                                    38      4/2/2015          Allied Nevada Gold Corp.                      $48,625.64                                  $35,043.33                       $83,668.97
Office Depot
6600 N. Military Trail - S413G
Boca Raton, FL 33496                                                  39      4/1/2015    Hycroft Resources & Development, Inc.                $8,711.42                                                                    $8,711.42
Claims Recovery Group LLC (As Assignee of Western Industrial
Parts, Inc.)
C/O CRG Financial LLC
Attn: General Counsel
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                                   40      4/2/2015    Hycroft Resources & Development, Inc.               $20,815.91                                  $14,005.67                       $34,821.58
CLAIMS RECOVERY GROUP LLC (AS ASSIGNEE OF SOURCE TOO
MACHINE)
C/O CRG Financial LLC
Attn: General Counsel
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                                   41      4/2/2015          Allied Nevada Gold Corp.                       $3,877.40                                                                    $3,877.40
Farr West Engineering
5442 Longley Lane
Suite A
Reno, NV 89511                                                        42      4/3/2015          Allied Nevada Gold Corp.                       $2,360.93                                                                    $2,360.93
Tannor Partners Credit Fund, LP
As assignee for "American Equipment Inc."
555 Theodore Fremd Avenue
Rye, NY 10580                                                         43      4/3/2015    Hycroft Resources & Development, Inc.               $49,881.53                                                  $12,471.00       $62,352.53
Tannor Partners Credit Fund, LP
as Assignee for American Equipment Inc.
555 Theodore Fremd Avenue
Rye, NY 10580                                                         44      4/3/2015          Allied Nevada Gold Corp.                      $49,881.53                                                  $12,471.00       $62,352.53
INTERNATIONAL LINING TECHNOLOGY
850 MAESTRO DRIVE
SUITE 101
RENO, NV 89511                                                        45      4/9/2015          Allied Nevada Gold Corp.                     $227,794.10                                                                  $227,794.10




                                                                                                               Page 4 of 46
                                                            Case 15-10503-MFW                     Doc 1596-1                Filed 10/15/19               Page 5 of 46
                                                                                                           Final Claim Register
                                                                                                 In re Allied Nevada Gold Corp., et. al.
                                                                                                            Case No. 15-10503


                                                                                                                                  Current General    Current                     Current 503(b)(9)
                                                                                                                                                                 Current Secured                    Current Admin    Total Current
                 Creditor Name and Address                       Claim No. Claim Date                  Debtor                     Unsecured Claim Priority Claim                  Admin Priority
                                                                                                                                                                  Claim Amount                     Priority Amount   Claim Amount
                                                                                                                                      Amount         Amount                          Amount
Tannor Partners Credit Fund, LP as Assignee of Youngs
Equipment Service
555 Theodore Fremd Avenue
Suite C209
Rye, NY 10580                                                       46     4/13/2015    Hycroft Resources & Development, Inc.               $14,535.00                                                                   $14,535.00

Fair Harbor Capital, LLC as assignee of Elko Overhead Door Co
PO Box 237037
New York, NY 10023                                                  47      4/9/2015          Allied Nevada Gold Corp.                       $1,650.00                                                                    $1,650.00
Xin, Hongjun
201 Walthery Avenue
Ridgewood, NJ 07450                                                 48     4/14/2015          Allied Nevada Gold Corp.                      $53,828.00                                                                   $53,828.00
Fair Harbor Capital, LLC as assignee of EHS Data
PO Box 237037
New York, NY 10023                                                  49      4/9/2015          Allied Nevada Gold Corp.                       $7,963.01                                                                    $7,963.01
Tannor Partners Credit Fund, LP as Assignee of Youngs
Equipment Service
555 Theodore Fremd Avenue
Suite C209
Rye, NY 10580                                                       50     4/14/2015          Allied Nevada Gold Corp.                      $14,535.00                                                                   $14,535.00
Tannor Partners Credit Fund, LP as Assignee of Inland Supply
Co.
555 Theodore Fremd Avenue
Suite C209
Rye, NY 10580                                                       51     4/13/2015    Hycroft Resources & Development, Inc.               $72,568.88                                     $253.32                       $72,822.20
Tannor Partners Credit Fund, LP as Assignee of Arnold
Machinery
555 Theodore Fremd Avenue
Suite C209
Rye, NY 10580                                                       52      4/9/2015          Allied Nevada Gold Corp.                     $505,065.49                                 $102,884.80                      $607,950.29

Tannor Partners Credit Fund LP as Assignee of Elko Wire Rope
555 Theodore Fremd Avenue
Suite C209
Rye, NY 10580                                                       53     3/31/2015          Allied Nevada Gold Corp.                       $4,992.99                                   $1,720.35                        $6,713.34
Tannor Partners Credit Fund, LP as Assignee of National Filter
Media Corp.
555 Theodore Fremd Avenue
Suite C209
Rye, NY 10580                                                       54     4/13/2015          Allied Nevada Gold Corp.                      $72,568.88                                     $253.32                       $72,822.20
Atlas Copco Customer Finance USA LLC
James S. Yoder
White and Williams LLP
824 N. Market Street, Suite 902
Wilmington, DE 19801                                                55     4/13/2015          Allied Nevada Gold Corp.                                              $8,803,371.82                                     $8,803,371.82
Tannor Partners Credit Fund, LP as Assignee of Arnold
Machinery
555 Theodore Fremd Avenue
Suite C209
Rye, NY 10580                                                       56      4/9/2015    Hycroft Resources & Development, Inc.              $547,377.99                                  $41,332.33      $19,239.97      $607,950.29
                                                                                                             Page 5 of 46
                                                           Case 15-10503-MFW                      Doc 1596-1                Filed 10/15/19              Page 6 of 46
                                                                                                           Final Claim Register
                                                                                                 In re Allied Nevada Gold Corp., et. al.
                                                                                                            Case No. 15-10503


                                                                                                                                  Current General    Current                     Current 503(b)(9)
                                                                                                                                                                 Current Secured                    Current Admin    Total Current
                 Creditor Name and Address                       Claim No. Claim Date                  Debtor                     Unsecured Claim Priority Claim                  Admin Priority
                                                                                                                                                                  Claim Amount                     Priority Amount   Claim Amount
                                                                                                                                      Amount         Amount                          Amount
Wesco Distribution Corp
Attn: Jeri Joachim
3425 E. Van Buren #140
Phoenix, AZ 85008                                                   57      4/7/2015          Allied Nevada Gold Corp.                                                                  $23,052.03                       $23,052.03
Absolute Promotions
Ardys Johnson
461 South A Street
Elko, NV 89801                                                      58     4/15/2015    Hycroft Resources & Development, Inc.                                                           $10,044.47                       $10,044.47
Tannor partners Credit fund, LP as Assignee of Rocky Mountain
Industries
555 Theodore Fremd Avenue
Suite C209
Rye, NY 10580                                                       59     4/17/2015    Hycroft Resources & Development, Inc.              $28,128.26                                                                    $28,128.26

Pioneer Funding Group II, LLC as Assignee of Prime Machine
Greeley Square Station
Box 20188
New York, NY 10001                                                  60     4/17/2015    Hycroft Resources & Development, Inc.              $42,295.52                                                                    $42,295.52
Tannor Partners Credit Fund, LP as Assignee of Rocky Mountain
Industries
555 Theodore Fremd Avenue
Suite C209
Rye, NY 10580                                                       61     4/17/2015          Allied Nevada Gold Corp.                     $28,128.26                                                                    $28,128.26
Pioneer Funding Group II, LLC as assignee of Elko Overhead
Door
Greeley Square Station
Box 20188
New York, NY 10001                                                  62     4/17/2015    Hycroft Resources & Development, Inc.                  $0.00                                                                          $0.00

Pioneer Funding Group II, LLC as Assignee of GHX Industrial
Greeley Square Station
Box 20188
New York, NY 10001                                                  63     4/17/2015    Hycroft Resources & Development, Inc.               $5,127.52                                    $3,339.96                        $8,467.48
Sonoma Property Management
1099 W Winnemucca Blvd
Winnemucca, NV 89445                                                64     4/22/2015          Allied Nevada Gold Corp.                      $1,880.00                                                                     $1,880.00
Southwest Gas Corporation
PO Box 1498
Victorville, CA 92393-1498                                          65     4/21/2015          Allied Nevada Gold Corp.                      $1,148.47                                                                     $1,148.47
GreatAmerica Financial Services Corporation f/k/a
GreatAmerica Leasing Corp.
Attn: Peggy upton, Litigation Specialist
PO Box 609
Cedar Rapids , IA 52406                                             66     4/20/2015          Allied Nevada Gold Corp.                      $2,212.66                                                                     $2,212.66
Tannor Partners Credit Fund, LP as Assignee of Control Systems
Integration
Tannor Partners Credit Fund, LP
555 Theodore Fremd Avenue
Rye, NY 10580                                                       67     4/10/2015          Allied Nevada Gold Corp.                      $6,400.00                                                                     $6,400.00

                                                                                                             Page 6 of 46
                                                           Case 15-10503-MFW                      Doc 1596-1                Filed 10/15/19                 Page 7 of 46
                                                                                                           Final Claim Register
                                                                                                 In re Allied Nevada Gold Corp., et. al.
                                                                                                            Case No. 15-10503


                                                                                                                                  Current General    Current                     Current 503(b)(9)
                                                                                                                                                                 Current Secured                    Current Admin    Total Current
                 Creditor Name and Address                       Claim No. Claim Date                  Debtor                     Unsecured Claim Priority Claim                  Admin Priority
                                                                                                                                                                  Claim Amount                     Priority Amount   Claim Amount
                                                                                                                                      Amount         Amount                          Amount
Pioneer Funding Group II, LLC as Assignee of Absolute Hose and
Fittings
Greeley Square Station, Box 20188
New York, NY 10001                                                  68     4/23/2015          Allied Nevada Gold Corp.                      $26,040.86                                   $4,998.48                       $31,039.34
Pioneer Funding Group II, LLC as Assignee of Monsen
Engineering
Greeley Square Station, Box 20188
New York, NY 10001                                                  69     4/23/2015    Hycroft Resources & Development, Inc.                                                            $5,481.41                        $5,481.41
Federal Insurance Company
c/o Soffer, Rech & Borg, LLP
48 Wall Street, 26th FLoor
New York, NY 10005                                                  70     4/17/2015          Allied Nevada Gold Corp.                           $0.00                                                                        $0.00
Flyers Energy, LLC
2360 Lindbergh st
Auburn, CA 95603                                                    71     4/21/2015          Allied Nevada Gold Corp.                       $1,183.19                                                                    $1,183.19
Ferguson Enterprises, Inc.
Richard E. Haskin, Esq
Gibbs Giden Locher Turner Senete & Wittbrodt, LLP
7450 Arroyo Crossing Parkway, Suite 270
Las Vegas , NV 89113                                                72     4/20/2015    Hycroft Resources & Development, Inc.                                          $38,282.50                                        $38,282.50
CT Corporation System
Po Box 4349
Carol Stream, IL 60197                                              73     4/20/2015          Allied Nevada Gold Corp.                        $120.00                                                                       $120.00
ESCO SUPPLY, a division of ESCO Corporation
c/o Kane Russell Coleman & Logan PC
Attn: Joseph A. Friedman
1601 Elm Street, Suite 3700
Dallas, TX 75201                                                    74     4/20/2015    Hycroft Resources & Development, Inc.              $239,320.35                                                                  $239,320.35
TRC Master Fund LLC as Transferee for RHP Mechanical
Systems dba
Attn: Terrel Ross
PO Box 633
Woodmere, NY 11598                                                  75     4/20/2015    Hycroft Resources & Development, Inc.               $56,753.50         $0.00        $0.00            $0.00           $0.00       $56,753.50
American Express Travel Related Services Company, Inc.
Becket and Lee LLP
POB 3001
Malvern, PA 19355-0701                                              76     4/20/2015          Allied Nevada Gold Corp.                      $15,707.18                                                                   $15,707.18
Societe Generale
Attn: Robert Taplett & Ted Kavanagh
245 Park Avenue
New York, NY 10167                                                  77     4/28/2015          Allied Nevada Gold Corp.                     $518,937.00                                                                  $518,937.00
Department of the Treasury - Internal Revenue Service
PO Box 7346
Philadelphia, PA 19101-7346                                         78     4/24/2015          Allied Nevada Gold Corp.                                   $344,961.00                                                    $344,961.00
Compressor Pump & Service, Inc
3333 West 2400 South
Salt Lake City, UT 84119                                            79      5/4/2015          Allied Nevada Gold Corp.                      $29,009.49                                                                   $29,009.49
Paluch, Piotr
370 W Pleasantview Ave #157
Hackensack, NJ 07601                                                80     4/30/2015          Allied Nevada Gold Corp.                      $10,661.10                                                                   $10,661.10
                                                                                                             Page 7 of 46
                                                              Case 15-10503-MFW                    Doc 1596-1                Filed 10/15/19                 Page 8 of 46
                                                                                                            Final Claim Register
                                                                                                  In re Allied Nevada Gold Corp., et. al.
                                                                                                             Case No. 15-10503


                                                                                                                                   Current General    Current                     Current 503(b)(9)
                                                                                                                                                                  Current Secured                    Current Admin    Total Current
                  Creditor Name and Address                       Claim No. Claim Date                  Debtor                     Unsecured Claim Priority Claim                  Admin Priority
                                                                                                                                                                   Claim Amount                     Priority Amount   Claim Amount
                                                                                                                                       Amount         Amount                          Amount
TRC Master Fund LLC as Transferee for Wearpro, Inc
Attn: Terrel Ross
PO Box 633
Woodmere, NY 11598                                                   81     4/30/2015    Hycroft Resources & Development, Inc.               $38,703.00         $0.00        $0.00      $101,046.68           $0.00      $139,749.68
H2O Environmental,Inc
Dept #201
PO Box 220
Betterdorf, IA 52722                                                 82      5/6/2015    Hycroft Resources & Development, Inc.               $17,930.00                                                                   $17,930.00
Liquidity Solutions, Inc. as assignee of Fast Glass
1 University Plaza, Suite 312
Hackensack, NJ 07601                                                 83      5/6/2015    Hycroft Resources & Development, Inc.                 $630.00                                                                       $630.00
Liquidity Solutions, Inc. as assignee of Browz LLC
1 University Plaza, Suite 312
Hackensack, NJ 07601                                                 84      5/6/2015          Allied Nevada Gold Corp.                       $1,500.00                                                                    $1,500.00
Liquidity Solutions, Inc. as assignee of Labelsmith
1 University Plaza, Suite 312
Hackensack, NJ 07601                                                 85      5/6/2015    Hycroft Resources & Development, Inc.                 $205.73                                                                       $205.73
ASM CAPITAL V, L.P. as transferee for Triple E Welding
Solutions
7600 JERICHO TURNPIKE SUITE 302
WOODBURY, NY 11797                                                   86      5/5/2015          Allied Nevada Gold Corp.                                   $103,110.00                                                    $103,110.00
Liquidity Solutions, Inc. as assignee of Royal Car Wash
1 University Plaza, Suite 312
Hackensack, NJ 07601                                                 87      5/6/2015    Hycroft Resources & Development, Inc.                $1,310.50                                                                    $1,310.50

Liquidity Solutions, Inc. as assignee of Arizona Instrument LLC
1 University Plaza, Suite 312
Hackensack, NJ 07601                                                 88      5/6/2015    Hycroft Resources & Development, Inc.                $1,672.40                                                                    $1,672.40
Lochhead Haggerty Engineering & MFG. Co. Ltd.
508 Eaton Place
Annkas Island
Delta, BC V3M 6K9
Canada                                                               89      5/5/2015          Allied Nevada Gold Corp.                     $103,380.00                                                                  $103,380.00
Department of the Treasury - Internal Revenue Service
PO Box 7346
Philadelphia, PA 19101-7346                                          90     4/24/2015    Hycroft Resources & Development, Inc.                            $245,947.98                                                    $245,947.98
TRC Master Fund LLC as Transferee for C.H. Spencer &
Company
Attn: Terrel Ross
PO Box 633
Woodmere, NY 11598                                                   91      5/8/2015    Hycroft Resources & Development, Inc.               $26,543.52         $0.00        $0.00        $1,400.00           $0.00       $27,943.52
Western Cultural Resource Management
Tom Lennon
WCRM, Inc.
PO Box 2326
Boulder, CO 80306                                                    92     5/11/2015          Allied Nevada Gold Corp.                      $71,935.40                                                                   $71,935.40
Bi, Shutong
2785 S. Bascom Ave. Apt 38
Campbell, CA 95008                                                   93     5/11/2015          Allied Nevada Gold Corp.                           $0.00                                                                        $0.00

                                                                                                              Page 8 of 46
                                                              Case 15-10503-MFW                  Doc 1596-1                Filed 10/15/19                 Page 9 of 46
                                                                                                          Final Claim Register
                                                                                                In re Allied Nevada Gold Corp., et. al.
                                                                                                           Case No. 15-10503


                                                                                                                                 Current General    Current                     Current 503(b)(9)
                                                                                                                                                                Current Secured                    Current Admin    Total Current
                  Creditor Name and Address                     Claim No. Claim Date                  Debtor                     Unsecured Claim Priority Claim                  Admin Priority
                                                                                                                                                                 Claim Amount                     Priority Amount   Claim Amount
                                                                                                                                     Amount         Amount                          Amount
Viper Glass LLC
Attention: Carol Bricker
PO Box 3513
4590 S. Grass Valley Rd.
Winnemucca, NV 89446                                               94      5/7/2015          Allied Nevada Gold Corp.                      $14,750.29                                                                   $14,750.29
TRC Master Fund LLC as Transferee for Wesco Explosives
Systems Company (DBA Wesco)
Attn: Terrel Ross
PO Box 633
Woodmere, NY 11598                                                 95      5/6/2015          Allied Nevada Gold Corp.                     $690,263.66         $0.00        $0.00      $382,579.31           $0.00    $1,072,842.97
Tannor Partners Credit Fund, LP as assignee of Southwest
Irrigation
555 Theodore Fremd Avenue
Suite C209
Rye, NY 10580                                                      96     5/12/2015          Allied Nevada Gold Corp.                       $5,632.51                                  $16,159.21                       $21,791.72
Stantec Consulting Services Inc
61 Commercial Street, STE 100
Rochester, NY 14614                                                97     5/13/2015    Hycroft Resources & Development, Inc.               $85,936.62                                                                   $85,936.62
Stantec Consulting Services Inc
61 Commercial Street, STE 100
Rochester, NY 14614                                                98     5/13/2015          Allied Nevada Gold Corp.                       $6,743.75                                                                    $6,743.75
Calgon Carbon Corporation
3000 GSK Drive
Coraopolis, PA 15108                                               99     5/13/2015          Allied Nevada Gold Corp.                      $65,175.31                                                                   $65,175.31
Tannor Partners Credit Fund LP as Assignee of Southwest
Irrigation
555 Theodore Fremd Avenue
Suite C209
Rye, NY 10580                                                     100     5/12/2015    Hycroft Resources & Development, Inc.                $5,632.51                                  $16,159.21                       $21,791.72
Liquidity Solutions, Inc. as assignee of Acquire Technology
Solutions
1 University Plaza, Suite 312
Hackensack, NJ 07601                                              101     5/15/2015    Hycroft Resources & Development, Inc.                $3,070.00                                                                    $3,070.00
Liquidity Solutions, Inc. as assignee of Steam Store
1 University Plaza, Suite 312
Hackensack, NJ 07601                                              102     5/15/2015    Hycroft Resources & Development, Inc.                $5,339.86                                     $103.87                        $5,443.73
TRC Master Fund LLC as Transferee for Wesco Explosives
Systems Company (DBA Wesco)
Attn: Terrel Ross
PO Box 633
Woodmere, NY 11598                                                103     5/15/2015    Hycroft Resources & Development, Inc.              $690,263.66         $0.00        $0.00            $0.00           $0.00      $690,263.66
Motion Industries, Inc.
PO Box 1477
Birmingham, AL 35210                                              104     5/12/2015          Allied Nevada Gold Corp.                      $34,982.26                                                                   $34,982.26
Department of the Treasury - Internal Revenue Service
PO Box 7346
Philadelphia, PA 19101-7346                                       105     5/26/2015          Allied Nevada Gold Corp.                                   $144,961.00                                                    $144,961.00
Department of the Treasury - Internal Revenue Service
PO Box 7346
Philadelphia, PA 19101-7346                                       106     5/26/2015    Hycroft Resources & Development, Inc.                                                                                                 $0.00
                                                                                                            Page 9 of 46
                                                            Case 15-10503-MFW                      Doc 1596-1                  Filed 10/15/19              Page 10 of 46
                                                                                                             Final Claim Register
                                                                                                   In re Allied Nevada Gold Corp., et. al.
                                                                                                              Case No. 15-10503


                                                                                                                                    Current General    Current                     Current 503(b)(9)
                                                                                                                                                                   Current Secured                    Current Admin    Total Current
                  Creditor Name and Address                        Claim No. Claim Date                  Debtor                     Unsecured Claim Priority Claim                  Admin Priority
                                                                                                                                                                    Claim Amount                     Priority Amount   Claim Amount
                                                                                                                                        Amount         Amount                          Amount
Liquidity Solutions Inc. as Transferee for Manpower
One University Plaza
Suite 312
Hackensack, NJ 07601                                                 107     5/26/2015    Hycroft Resources & Development, Inc.                $9,533.59                                                                    $9,533.59
Loomis
2500 Citywest Blvd. Suite # 900
Houston, TX 77042                                                    108     5/19/2015    Hycroft Resources & Development, Inc.               $25,053.94                                                                   $25,053.94
Asahi Refining USA, Inc.
Brian M. Rothschild
Parsons Behle & Latimer
One Utah Center
201 S. Main St. Ste 1800
Salt Lake City, UT 84111                                             109     5/27/2015          Allied Nevada Gold Corp.                                               $124,480.78                                        $124,480.78
Sonar Credit Partners III, LLC as Transferee for Brake Supply
Co., Inc.
Attn: Michael Goldberg
P.O. Box 727
Armonk, NY 10504                                                     110     5/26/2015    Hycroft Resources & Development, Inc.                $5,480.88                                     $955.00                        $6,435.88
Liquidity Solutions, Inc. as assignee of BC Wire Rope & Rigging,
Inc..
1 University Plaza, Suite 312
Hackensack, NJ 07601                                                 111     5/20/2015    Hycroft Resources & Development, Inc.                $3,499.66                                   $1,379.15                        $4,878.81
CDW
Attn: Vicki Larson
200 N. Milwaukee Ave
Vernon Hills, IL 60061                                               112     5/26/2015    Hycroft Resources & Development, Inc.                $7,554.16                                                                    $7,554.16
Stantec Consulting Services Inc
61 Commercial Street, STE 100
Rochester, NY 14614                                                  113     5/19/2015    Hycroft Resources & Development, Inc.               $86,417.87                                                                   $86,417.87
Collection Service of Nevada
777 Forest Street
Reno, NV 89509                                                       114     5/11/2015    Hycroft Resources & Development, Inc.               $76,261.12                                                                   $76,261.12
Chen, Jenny
2880 Dundas St
Vancouver, BC V5K 1R4
Canada                                                               115     5/18/2015          Allied Nevada Gold Corp.                        $907.10                                                                       $907.10
Tanner Partners Credit Fund, LP
As assignee for "Winnemucca Tire Factory"
150 Grand Street, Suite 401
White Plains, NY 10601                                               116     5/18/2015    Hycroft Resources & Development, Inc.               $24,960.73                                                   $2,428.76       $27,389.49
Tannor Partners Credit Fund, LP
As assignee for "Winnemucca Tire Factory"
150 Grand Street, Suite 401
Rye, NY 10580                                                        117     5/18/2015          Allied Nevada Gold Corp.                      $24,960.73                                                   $2,428.76       $27,389.49
ESCO SUPPLY, a division of ESCO Corporation
c/o Kane Russell Coleman & Logan PC
Attn: Joseph A. Friedman
1601 Elm Street, Suite 3700
Dallas, TX 75201                                                     118     5/14/2015    Hycroft Resources & Development, Inc.              $297,267.70                                                                  $297,267.70

                                                                                                               Page 10 of 46
                                                               Case 15-10503-MFW                 Doc 1596-1                  Filed 10/15/19             Page 11 of 46
                                                                                                           Final Claim Register
                                                                                                 In re Allied Nevada Gold Corp., et. al.
                                                                                                            Case No. 15-10503


                                                                                                                                  Current General    Current                     Current 503(b)(9)
                                                                                                                                                                 Current Secured                    Current Admin    Total Current
                  Creditor Name and Address                      Claim No. Claim Date                  Debtor                     Unsecured Claim Priority Claim                  Admin Priority
                                                                                                                                                                  Claim Amount                     Priority Amount   Claim Amount
                                                                                                                                      Amount         Amount                          Amount
Atlas Copco Customer Finance USA LLC
Attn: James S Yoder
White and Williams LLP
824 N. Market St., Suite 902
Wilmington , DE 19801                                              119     5/29/2015          Allied Nevada Gold Corp.                                               $10,036,192.00                                  $10,036,192.00
Xin, Hongjun
201 Walthery Avenue
Ridgewood, NJ 07450                                                120     5/29/2015          Allied Nevada Gold Corp.                     $53,828.00                                                                    $53,828.00
Office Products, Inc.
121 Freeport Circle
Fallon, NV 89406                                                   121      6/1/2015          Allied Nevada Gold Corp.                      $1,030.19                                        $0.00                        $1,030.19
M3 Engineering & Technology Corp
2051 W Sunset Road, Suite 101
Tucson, AZ 85704                                                   122      6/2/2015    Hycroft Resources & Development, Inc.              $29,913.96                                                                    $29,913.96
W.W. Grainger, Inc.
Attn: Special Collections Dept.
7300 N. Melvina Ave. MWX22873048748
Niles, IL 60714                                                    123      6/2/2015       Allied Nevada Gold Holdings LLC                 $35,172.53   $10,698.06      $10,698.06      $10,698.06                       $67,266.71
W.W. Grainger, Inc.
ATTN: Special Collections Dept.
7300 N. Melvina Ave. MWX22873048748
Niles, IL 60714                                                    124      6/2/2015          Allied Nevada Gold Corp.                     $35,172.53   $10,698.06      $10,698.06      $10,698.06                       $67,266.71
Jacobs Field Services North America Inc.
Terry Ross, No. 58171 ; David D. Piper, No. 179889 ; Tara B.
Voss, No.261967
Keesal, Young & Logan
PO Box 1730 (90801-1730)
400 Oceangate
Long Beach, CA 90802                                               125     5/29/2015    Hycroft Resources & Development, Inc.                                         $5,189,706.00                                   $5,189,706.00
Jacobs Field Services North America, Inc.
Terry Ross, No. 58171; David D. Piper, No. 179889;
Tara B. Voss, No. 261967
Keesal, Young & Logan
P.O. Box 1730 (90801-1730); 400 Oceangate
Long Beach, CA 90802                                               126     5/29/2015          Allied Nevada Gold Corp.                                                $5,189,706.00                                   $5,189,706.00
HireRight, Inc.
Attn: Michele Waddell
100 Centerview Dr., Ste 300
Nashville, TN 37214                                                127      6/3/2015          Allied Nevada Gold Corp.                        $69.85                                                                         $69.85
ASM Capital SPV, L.P. as Purchaser of DeLong Ford
ASM Captial
7600 Jericho Turnpike, Suite 302
Woodbury, NY 11797                                                 128      6/3/2015    Hycroft Resources & Development, Inc.              $30,798.55                                                                    $30,798.55
De Lage Landen Financial Services
1111 Old Eagle School Rd
Wayne, PA 19087                                                    129      6/2/2015          Allied Nevada Gold Corp.                     $15,328.47                                                                    $15,328.47
Environmental Management and Planning Solutions, Inc.
(EMPSi)
182 Howard Street, Suite 110
San Francisco, CA 94105                                            130      6/2/2015          Allied Nevada Gold Corp.                                   $8,949.24                                                        $8,949.24
                                                                                                             Page 11 of 46
                                                         Case 15-10503-MFW                       Doc 1596-1                Filed 10/15/19                Page 12 of 46
                                                                                                           Final Claim Register
                                                                                                 In re Allied Nevada Gold Corp., et. al.
                                                                                                            Case No. 15-10503


                                                                                                                                  Current General    Current                     Current 503(b)(9)
                                                                                                                                                                 Current Secured                    Current Admin    Total Current
                 Creditor Name and Address                       Claim No. Claim Date                  Debtor                     Unsecured Claim Priority Claim                  Admin Priority
                                                                                                                                                                  Claim Amount                     Priority Amount   Claim Amount
                                                                                                                                      Amount         Amount                          Amount
W.W. Grainger, Inc.
ATTN: Special Collections Dept.
7300 N. Melvina Ave MWX22873048748
Niles, IL 60714                                                    131      6/2/2015    Hycroft Resources & Development, Inc.               $35,172.53   $10,698.06    $10,698.06       $10,698.06                       $67,266.71
Nevada Department of Taxation
Bankruptcy Section
555 E. Washington Ave. STE #1300
Las Vegas, NV 89101                                                132      6/1/2015    Hycroft Resources & Development, Inc.              $364,794.34       $0.00                                                      $364,794.34
California First National Bank
28 Executive Park
Irvine, CA 92614                                                   133      6/4/2015    Hycroft Resources & Development, Inc.         $5,309,367.15                         $0.00                       $61,752.95    $5,371,120.10
AON Hewitt Corp.
Attn: Stephen Reuther
4 Overlook Point
40B-2N-2329D
Lincolnshire, IL 60069                                             134      6/4/2015          Allied Nevada Gold Corp.                      $15,625.00                                                                   $15,625.00
Sandvik Mining and Construction USA, LLC
300 Technology Court
Smyrna, GA 30082                                                   135      6/5/2015    Hycroft Resources & Development, Inc.               $12,642.85                                  $36,504.00                       $49,146.85
Ambrose Technical Sales
1192 E Draper Pkwy Ste 455
Draper, UT 84020                                                   136      6/5/2015    Hycroft Resources & Development, Inc.               $16,022.91                                                                   $16,022.91
Guo, Rongjun
2522 River Trace Circle
Vestavia Hills, AL 35243-2240                                      137      6/8/2015          Allied Nevada Gold Corp.                        $950.00                                                                       $950.00
Modular Mining Systems, Inc.
3289 E. Hemisphere Loop
Tuscon, AZ 85706                                                   138      6/5/2015          Allied Nevada Gold Corp.                      $42,425.44                                     $566.43                       $42,991.87
Applied Industrial Technologies
c/o Dianne Misenko
One Applied Plaza
Cleveland, OH 44115-5056                                           139      6/5/2015    Hycroft Resources & Development, Inc.                $1,997.81                                   $1,191.33                        $3,189.14

TRC Master Fund as Transferee for Flour Enterprises, Inc.
Attn: Terrel Ross
PO Box 633
Woodmere, NY 11598                                                 140      6/8/2015    Hycroft Resources & Development, Inc.              $333,244.65                                                                  $333,244.65
Everbank Commercial Finance, Inc. f/k/a Tygris Vendor Finance,
Inc. and USXL
Attn: Bill Wellford
10 Waterview Blvd
Parsippany, NJ 07054                                               141      6/8/2015    Hycroft Resources & Development, Inc.                 $759.92                                                   $13,983.74       $14,743.66
Family Hearing Services
1825 Pinion Rd Ste. D
Elko, NV 89801                                                     142      6/8/2015    Hycroft Resources & Development, Inc.                 $130.00                                        $0.00                          $130.00
Everbank Commercial Finance, Inc. f/k/a Tygris Vendor Finance,
Inc. and USXL
Attn: Bill Wellford
10 Waterview Blvd
Parsippany, NJ 07054                                               143      6/8/2015    Hycroft Resources & Development, Inc.                $7,621.87                                                                    $7,621.87
                                                                                                             Page 12 of 46
                                                         Case 15-10503-MFW                       Doc 1596-1                  Filed 10/15/19              Page 13 of 46
                                                                                                           Final Claim Register
                                                                                                 In re Allied Nevada Gold Corp., et. al.
                                                                                                            Case No. 15-10503


                                                                                                                                  Current General    Current                     Current 503(b)(9)
                                                                                                                                                                 Current Secured                    Current Admin    Total Current
                 Creditor Name and Address                       Claim No. Claim Date                  Debtor                     Unsecured Claim Priority Claim                  Admin Priority
                                                                                                                                                                  Claim Amount                     Priority Amount   Claim Amount
                                                                                                                                      Amount         Amount                          Amount
Everbank Commercial Finance, Inc. f/k/a Tygris Vendor Finance,
Inc. and USXL
Attn: Bill Wellford
10 Waterview Blvd
Parsippany, NJ 07054                                               144      6/8/2015          Allied Nevada Gold Corp.                       $8,086.43                                                                    $8,086.43
Moody's Investors Service, Inc.
c/o Satterlee Stephens Burke & Burke LLP
Attention: Christopher R. Belmonte, Esq.
230 Park Avenue
New York, NY 10169                                                 145      6/5/2015          Allied Nevada Gold Corp.                      $53,100.45                                                                   $53,100.45
Platt
10605 S.W. Allen Blvd
Beaverton, OR 97005                                                146      6/4/2015    Hycroft Resources & Development, Inc.                $4,741.78                                                                    $4,741.78
California First National Bank
28 Executive Park
Irvine, CA 92614                                                   147      6/4/2015          Allied Nevada Gold Corp.                $5,309,367.15                         $0.00                       $61,752.95    $5,371,120.10
Pac Machine Co., Inc.
1649 Greg Court
Sparks, NV 89431-5619                                              148      6/4/2015    Hycroft Resources & Development, Inc.              $175,847.40                                                                  $175,847.40
MacCubbin, Todd
8928 Rich Trace
San Antonio, TX 78251-2902                                         149      6/9/2015          Allied Nevada Gold Corp.                        $165.95                                                                       $165.95
High Sierra Communications
6137 Torrington Dr.
Reno, NV 89511-8521                                                150      6/9/2015          Allied Nevada Gold Corp.                       $2,474.00                                                                    $2,474.00
Tannor Partners Credit Fund, LP as Assignee of StateFire DC
Specialties
555 Theodore Fremd Avenue
Suite C209
Rye, NY 10580                                                      151      6/9/2015          Allied Nevada Gold Corp.                       $4,636.26                                                                    $4,636.26
Kemraj, Bhudan S
PO BOX 1307
BRONX, NY 10472                                                    152      6/9/2015          Allied Nevada Gold Corp.                                                                   $7,729.27                        $7,729.27
Legend, Inc.
988 Packer Way
Sparks, NV 89431                                                   153      6/8/2015    Hycroft Resources & Development, Inc.                $2,751.41                                                                    $2,751.41
Hughes, David R.
6367 Valley Ridge Dr.
Fort Worth, TX 76140                                               154      6/8/2015          Allied Nevada Gold Corp.                         $12.11                                                                        $12.11
Franklin, Joe A
269 Hummingbird Ct.
Healdsburg, CA 95448                                               155     6/10/2015          Allied Nevada Gold Corp.                       $3,991.00                                                                    $3,991.00
Wu, Ching-Hsong
30691 TURTLE CREEK DR.
FARMINGTON HILLS, MI 48331                                         156      6/9/2015          Allied Nevada Gold Corp.                       $7,808.00                                                                    $7,808.00
Tannor Partners Credit Fund, LP as Assignee of Whittier
Filtration, Inc.
555 Theodore Fremd Avenue
Suite C209
Rye, NY 10580                                                      157      6/9/2015          Allied Nevada Gold Corp.                       $9,979.03                                                                    $9,979.03
                                                                                                             Page 13 of 46
                                                         Case 15-10503-MFW                    Doc 1596-1                  Filed 10/15/19             Page 14 of 46
                                                                                                        Final Claim Register
                                                                                              In re Allied Nevada Gold Corp., et. al.
                                                                                                         Case No. 15-10503


                                                                                                                               Current General    Current                     Current 503(b)(9)
                                                                                                                                                              Current Secured                    Current Admin    Total Current
                 Creditor Name and Address                    Claim No. Claim Date                  Debtor                     Unsecured Claim Priority Claim                  Admin Priority
                                                                                                                                                               Claim Amount                     Priority Amount   Claim Amount
                                                                                                                                   Amount         Amount                          Amount


Tannor Partners Credit Fund LP as Assignee of Maga Trucking
555 Theodore Fremd Avenue
Suite C209
Rye, NY 10580                                                   158      6/9/2015    Hycroft Resources & Development, Inc.               $8,875.34                                                                     $8,875.34
Tannor Partners Credit Fund LP as Assignee of James Craner,
MD, MPH, A Prof. Corp.
555 Theodore Fremd Avenue
Suite C209
Rye, NY 10580                                                   159      6/9/2015          Allied Nevada Gold Corp.                      $8,875.34                                                                     $8,875.34
Tannor Partners Credit Fund LP as Assignee of Geologic
Associates, Inc.
555 Theodore Fremd Avenue
Suite C209
Rye, NY 10580                                                   160      6/9/2015    Hycroft Resources & Development, Inc.               $9,979.03                                                                     $9,979.03
MLG Services Corp 401(K) Plan F/B/O Steven John Pope
Empower Retirement
PO Box 173764
Denver, CO 80217-3764                                           161      6/9/2015          Allied Nevada Gold Corp.                        $85.64                                                                         $85.64
MLG Services Corp 401(K) Plan F/B/O Steven John Pope
Empower Retirement
Attn: MLG Services Corp
401(K) Plan FBO Steven John Pope
PO Box 173764
Denver, co 80217-3764                                           162      6/9/2015          Allied Nevada Gold Corp.                        $85.64                                                                         $85.64
Subramanian, Srinivasan
2446 Birch Cove Rd
Herndon, VA 20171                                               163     6/10/2015          Allied Nevada Gold Corp.                                  $1,600.00                                                         $1,600.00
Singh, Satvinder
1821 Staley manor drive
Silver Spring, MD 20904                                         164     6/10/2015          Allied Nevada Gold Corp.                      $1,400.00                                                                     $1,400.00
Dotson, Lorena
8817 Basil Ct
El Paso, TX 79925                                               165     6/10/2015          Allied Nevada Gold Corp.                     $86,821.61                                                                    $86,821.61
SIHI Pumps Inc.
Flowserve US Inc.
Attn: Tiffiney Rogers/Legal Department
5215 N. O'Conner Blvd, Suite 2300
Irving, TX 75039                                                166     6/10/2015    Hycroft Resources & Development, Inc.              $14,405.00                                                                    $14,405.00
Erwin & Thompson, LLP
PO Box 40817
Reno, NV 89504                                                  167     6/11/2015          Allied Nevada Gold Corp.                      $4,916.55                                                                     $4,916.55
Beaulac, Gaetan
9, DES GUINEES
Blainville, QC J7C 5E5
Canada                                                          168     6/11/2015          Allied Nevada Gold Corp.                         $0.00                                                                          $0.00
Crown Parts & Machine, Inc
1733 Hwy 87 E
Billings, MT 59101                                              169     6/11/2015    Hycroft Resources & Development, Inc.               $8,255.69                                    $4,880.54                       $13,136.23

                                                                                                          Page 14 of 46
                                                            Case 15-10503-MFW                  Doc 1596-1                  Filed 10/15/19             Page 15 of 46
                                                                                                         Final Claim Register
                                                                                               In re Allied Nevada Gold Corp., et. al.
                                                                                                          Case No. 15-10503


                                                                                                                                Current General    Current                     Current 503(b)(9)
                                                                                                                                                               Current Secured                    Current Admin    Total Current
                 Creditor Name and Address                     Claim No. Claim Date                  Debtor                     Unsecured Claim Priority Claim                  Admin Priority
                                                                                                                                                                Claim Amount                     Priority Amount   Claim Amount
                                                                                                                                    Amount         Amount                          Amount
TRC Master Fund as Transferee for Taylor Made Iron Services,
LLC
Attn: Terrel Ross
PO Box 633
Woodmere, NY 11598                                               170     6/12/2015    Hycroft Resources & Development, Inc.              $45,053.62                                    $5,249.99                       $50,303.61
CLAIMS RECOVERY GROUP LLC (AS ASSIGNEE OF SOURCE TOO
MACHINE)
C/O CRG Financial LLC
Attn: General Counsel
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                              171     6/12/2015    Hycroft Resources & Development, Inc.               $3,877.44                                                                     $3,877.44

Claims Recovery Group LLC (As Assignee of Reno Toyota Scion)
C/O CRG Financial LLC
Attn: General Counsel
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                              172     6/12/2015    Hycroft Resources & Development, Inc.               $4,510.41    $574.04                         $4,270.97                        $9,355.42

Claims Recovery Group LLC as Transferee for Greg's Garage
C/O CRG Financial LLC
Attn: General Counsel
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                              173     6/12/2015    Hycroft Resources & Development, Inc.              $14,420.84                                      $368.07                       $14,788.91
CIGNA HEALTH AND LIFE INSURANCE COMPANY
C/O WILHELMINA BERGLAND, LEGAL DEPARTMENT
900 COTTAGE GROVE ROAD, B6LPA
BLOOMFIELD , CT 06002                                            174     6/12/2015          Allied Nevada Gold Corp.                                     $0.00                                                              $0.00
Cassels Brock & Blackwell LLP
Attention: Lara Jackson
40 King Street West, #2100
Toronto, ON M5H 3C2
Canada                                                           175     6/12/2015          Allied Nevada Gold Corp.                     $90,066.05                                                                    $90,066.05


MINE SAFETY & HEALTH ADMINISTRATION, US DEPT. OF LABOR
SOL-DIVISION OF MINE SAFETY & HEALTH, US DEPT. OF LABOR
ATTN: BRAD J. MANTEL
201 12TH ST. S. #500
Arlington, VA 22202-5440                                         176     6/12/2015    Hycroft Resources & Development, Inc.              $32,525.00                                                                    $32,525.00
Shen, Shuanxi
9 Creston Crescent NW
Calgary, AB T2M4J9
Canada                                                           177     6/13/2015          Allied Nevada Gold Corp.                       $855.00                                                                        $855.00
Friedt, Patrick & or Patricia
1983 High Park Circle
High River, AB T1V 0A7
Canada                                                           178     6/13/2015          Allied Nevada Gold Corp.                         $0.00                                                                          $0.00




                                                                                                           Page 15 of 46
                                                           Case 15-10503-MFW                   Doc 1596-1                  Filed 10/15/19             Page 16 of 46
                                                                                                         Final Claim Register
                                                                                               In re Allied Nevada Gold Corp., et. al.
                                                                                                          Case No. 15-10503


                                                                                                                                Current General    Current                     Current 503(b)(9)
                                                                                                                                                               Current Secured                    Current Admin    Total Current
                 Creditor Name and Address                     Claim No. Claim Date                  Debtor                     Unsecured Claim Priority Claim                  Admin Priority
                                                                                                                                                                Claim Amount                     Priority Amount   Claim Amount
                                                                                                                                    Amount         Amount                          Amount
SAVANNA H HUNG & DAVID PNEH JT WROS
DAVID PNEH
5663 KIMBERLY ST
San Jose, CA 95129                                               179     6/12/2015          Allied Nevada Gold Corp.                       $389.20                                                                        $389.20
Sharon Pneh & David C Pneh JT Wros
5663 Kimberly St
San Jose, CA 95129                                               180     6/11/2015          Allied Nevada Gold Corp.                       $185.00                                                                        $185.00
Network Integration Services
68 Hewitt Ave.
Toronto, ON M6R 1Y3
Canada                                                           181     6/12/2015          Allied Nevada Gold Corp.                      $1,225.00                                                                     $1,225.00
Davis, Hank
4385 Watson Rd. South
Puslinch, Ontario N0B 2J0
Canada                                                           182     6/12/2015          Allied Nevada Gold Corp.                         $0.00                                                                          $0.00

Sierra Liquidity Fund, LLC as Transferee for Granite Propane
19772 MacArthur Blvd., Suite #200
Irvine, CA 92612                                                 183     6/10/2015    Hycroft Resources & Development, Inc.               $1,574.53                   $1,472.00                                         $3,046.53
AT&T Corp
c/o AT&T Services, Inc
Karen A. Cavagnaro - Lead Paralegal
One AT&T Way, Room 3A104
Bedminster, NJ 07921                                             184     6/11/2015          Allied Nevada Gold Corp.                       $966.21                                                                        $966.21
Discovery Benefits, Inc
4321 20th Ave SW
FARGO, ND 58103                                                  185     6/11/2015          Allied Nevada Gold Corp.                       $624.24                                                                        $624.24
Assam, Kathy
18 Carnforth Dr.
Brampton, Ontario L6Z 1V2
Canada                                                           186     6/10/2015          Allied Nevada Gold Corp.                      $4,285.50                                                                     $4,285.50
Claims Recovery Group LLC as Transferee for Nuco Controls,
LLC
C/O CRG Financial LLC
Attn: General Counsel
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                              187     6/12/2015    Hycroft Resources & Development, Inc.                                                              $810.45                          $810.45
Claims Recovery Group LLC as Transferee for Uline
C/O CRG Financial LLC
Attn: General Counsel
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                              188     6/12/2015    Hycroft Resources & Development, Inc.                $569.71                                       $820.27                        $1,389.98
Boris, Marvin MD
88 Main St
Roslyn, NY 11576                                                 189     6/15/2015          Allied Nevada Gold Corp.                     $40,000.00                                                                    $40,000.00
Glaser, Carol E.
1496 Robinwood Dr.
Deland, FL 32720                                                 190     6/15/2015          Allied Nevada Gold Corp.                      $1,045.05                                                                     $1,045.05


                                                                                                           Page 16 of 46
                                                          Case 15-10503-MFW                 Doc 1596-1                  Filed 10/15/19             Page 17 of 46
                                                                                                      Final Claim Register
                                                                                            In re Allied Nevada Gold Corp., et. al.
                                                                                                       Case No. 15-10503


                                                                                                                             Current General    Current                     Current 503(b)(9)
                                                                                                                                                            Current Secured                    Current Admin    Total Current
                 Creditor Name and Address                  Claim No. Claim Date                  Debtor                     Unsecured Claim Priority Claim                  Admin Priority
                                                                                                                                                             Claim Amount                     Priority Amount   Claim Amount
                                                                                                                                 Amount         Amount                          Amount
Vaughan, Joan E.
251 Highland Terrace
Woodside, CA 94062                                            191     6/15/2015          Allied Nevada Gold Corp.                      $1,514.00                                                                     $1,514.00
Golovenko, Dmitry
Bolivarstrasse 3
Munich 80634
Germany                                                       192     6/15/2015          Allied Nevada Gold Corp.                     $11,357.00                                                                    $11,357.00
Vaughan, Joan and Charles
251 Highland Terrace
Woodside, CA 94062                                            193     6/15/2015          Allied Nevada Gold Corp.                      $1,342.00                                                                     $1,342.00
Kaker, Danny
35 Victor Court
Plymouth, WI 53073                                            194     6/15/2015          Allied Nevada Gold Corp.                         $0.00                                                                          $0.00

ENVIROTRANS, INC. (PAUL THOMAS ENVIROTRANS, INC.)
3885 Brant Street
Reno, NV 89508-6856                                           195     6/15/2015    Hycroft Resources & Development, Inc.              $15,634.45                                                                    $15,634.45
Tannor Partners Credit Fund, LP as Assignee of Whittier
Filtration, Inc.
555 Theodore Fremd Avenue
Suite C209
Rye, NY 10580                                                 196     6/15/2015    Hycroft Resources & Development, Inc.              $11,155.79                                                                    $11,155.79
Tannor Partners Credit Fund, LP as Assignee of Whittier
Filtration, Inc.
555 Theodore Fremd Avenue
Suite C209
Rye, NY 10580                                                 197     6/15/2015          Allied Nevada Gold Corp.                     $11,155.79                                                                    $11,155.79
Dancey, Carla
21930 Laggan Road
Dalkeith, ONT K0B 1E0
Canada                                                        198     6/16/2015               Allied VNC Inc.                          $1,419.35                                                                     $1,419.35
Dancey, Carla
21930 Laggan Road
Dalkeith , Ontario K0B 1E0
Canada                                                        199     6/16/2015    Hycroft Resources & Development, Inc.               $1,419.35                                                                     $1,419.35
TSX Inc
The Exchange Tower
Attn - Finance
130 King St W
Toronto, Ontario M5X 1J2
Canada                                                        200     6/16/2015          Allied Nevada Gold Corp.                     $22,648.85                                                                    $22,648.85
Brubacher-Cressman, Dale Keith
58 Shephard Place
New Hamburg, ON N3A 2E4
Canada                                                        201     6/16/2015          Allied Nevada Gold Corp.                     $30,975.00                                                                    $30,975.00
Brubacher-Cressman, Dale Keith
58 Shephard Place
New Hamburg, Ontario N3A 2E4
Canada                                                        202     6/16/2015          Allied Nevada Gold Corp.                         $0.00                                                                          $0.00

                                                                                                        Page 17 of 46
                                            Case 15-10503-MFW                 Doc 1596-1                  Filed 10/15/19              Page 18 of 46
                                                                                        Final Claim Register
                                                                              In re Allied Nevada Gold Corp., et. al.
                                                                                         Case No. 15-10503


                                                                                                               Current General    Current                     Current 503(b)(9)
                                                                                                                                              Current Secured                    Current Admin    Total Current
                Creditor Name and Address     Claim No. Claim Date                  Debtor                     Unsecured Claim Priority Claim                  Admin Priority
                                                                                                                                               Claim Amount                     Priority Amount   Claim Amount
                                                                                                                   Amount         Amount                          Amount
Seven Wells Holdings Ltd
Attention: Andrew Smyth or Jason Andrews
PO Box 239
Manson's Landing, BC V0P 1K0
Canada                                          203     6/15/2015          Allied Nevada Gold Corp.                           $0.00                                                                        $0.00
Chen, Jie
382 Orange Blossom
Irvine, CA 92618                                204     6/17/2015          Allied Nevada Gold Corp.                       $3,977.49                                                                    $3,977.49
Western Line Builders, Inc.
PO Box 614
Wells, NV 89835                                 205     6/16/2015    Hycroft Resources & Development, Inc.               $64,604.34                                     $983.00                       $65,587.34
653316 British Columbia Ltd
101-1375 McLean Drive
Vancouver, BC V5L3N7
Canada                                          206     6/17/2015          Allied Nevada Gold Corp.                           $0.00                                                                        $0.00
DRAGANOSKY, DIANE
118 Westbrooke Lane
Coraopolis, PA 15108                            207     6/16/2015          Allied Nevada Gold Corp.                                                                   $1,334.79                        $1,334.79
Komatsu Equipment Company
1486 South Distribution Dr.
Salt Lake City, UT 84104                        208     6/16/2015          Allied Nevada Gold Corp.                     $367,179.92                                       $0.00                      $367,179.92
ZHOU, JIN
2569 Pine Prairie Ave
Henderson, NV 89052                             209     6/16/2015          Allied Nevada Gold Corp.                       $2,000.00                                                                    $2,000.00
GALLICO, MICHAEL A
20090 SUMMERGLEN PLACE
CASTRO VALLEY, CA 94552                         210     6/16/2015          Allied Nevada Gold Corp.                        $498.15                                                                       $498.15
Filippin, Paola
PO Box 267
Manson's Landing, BC V0P 1K0
Canada                                          211     6/17/2015          Allied Nevada Gold Corp.                           $0.00                                                                        $0.00
Filippin, Danilo
PO Box 267
Manson's Landing, BC V0P 1K0
Canada                                          212     6/17/2015          Allied Nevada Gold Corp.                           $0.00                                                                        $0.00
Robert Carmichael-Moore TTEE
Carmichael-Moore Family Trust
U/A DTD 2/18/2014
PO Box 22
Karnes City, TX 78118-3715                      213     6/17/2015          Allied Nevada Gold Corp.                       $5,022.97                                                                    $5,022.97
Rost, Daniel
Wiederitzscher Strabe G
Leipzig 04155
GERMANY                                         214     6/17/2015          Allied Nevada Gold Corp.                                     $0.00                                                              $0.00
Cassels Brock & Blackwell LLP
Attention: Lara Jackson
40 King Street West, #2100
Toronto, ON M5H 3C2
Canada                                          215     6/17/2015          Allied Nevada Gold Corp.                      $90,066.05                                                                   $90,066.05

                                                                                          Page 18 of 46
                                            Case 15-10503-MFW                 Doc 1596-1                  Filed 10/15/19              Page 19 of 46
                                                                                        Final Claim Register
                                                                              In re Allied Nevada Gold Corp., et. al.
                                                                                         Case No. 15-10503


                                                                                                               Current General    Current                     Current 503(b)(9)
                                                                                                                                              Current Secured                    Current Admin    Total Current
                Creditor Name and Address     Claim No. Claim Date                  Debtor                     Unsecured Claim Priority Claim                  Admin Priority
                                                                                                                                               Claim Amount                     Priority Amount   Claim Amount
                                                                                                                   Amount         Amount                          Amount
Dancey, Carla
21930 Laggan Road
Dalkeith, ONTARIO K0B 1E0
Canada                                          216     6/16/2015               Allied VGH Inc.                                                                       $1,419.35                        $1,419.35
WESTERN NEVADA SUPPLY CO.
PO Box 1576
Sparks, NV 89431                                217     6/16/2015    Hycroft Resources & Development, Inc.               $15,531.50                                  $31,776.29                       $47,307.79
Hozhabri, Frank
2207-P Via Mariposa East
Laguna Woods, CA 92637                          218     6/16/2015          Allied Nevada Gold Corp.                       $3,919.40                                                                    $3,919.40
FIRST INSURANCE FUNDING CORP.
450 Skokie Blvd., Ste 1000
Northbrook, IL 60062                            219     6/16/2015          Allied Nevada Gold Corp.                                               $752,149.41                                        $752,149.41
FIRST INSURANCE FUNDING CORP.
450 Skokie Blvd., Ste 1000
Northbrook, IL 60062                            220     6/16/2015          Allied Nevada Gold Corp.                      $19,953.73               $380,697.36                                        $400,651.09
DAVID N DIUGUID TR
BETTY J DIUGUID TR
DAVID N & BETTY J DIUGUID LIV TRUST
U/A DTD 12/29/99
400 ROUCHELLE DR UNIT 205
NEW SMYRM BEACH, FL 32169                       221     6/16/2015          Allied Nevada Gold Corp.                       $1,876.30                                                                    $1,876.30
Osborne, Laurie
819 Lighthouse Court
Coquitlam, BC V3J 7N6
Canada                                          222     6/18/2015          Allied Nevada Gold Corp.                           $0.00                                                                        $0.00
Humboldt County Treasurer
Janet L. Chubb
Kaempfer Crowel
50 West Liberty Street, Suite 700
Reno, NV 89501                                  223     6/18/2015          Allied Nevada Gold Corp.                                     $0.00            $0.00                                             $0.00
Merry, Diana
888 Pacific St., Suite 1801
Vancouver, BC V6Z2S6
Canada                                          224     6/18/2015          Allied Nevada Gold Corp.                           $0.00                                                                        $0.00
SHIRLEY & MELVIN LAPLANTE
270 SHELLY RD
PARKSVILLE, BC V9P 1V6
Canada                                          225     6/18/2015          Allied Nevada Gold Corp.                           $0.00                                                                        $0.00
Cummins Rocky Mountain LLC
Emil Khatchatourian, Esq.
Foley & Lardner LLP
321 N. Clark St., Ste. 2800
Chicago, IL 60654                               226     6/18/2015    Hycroft Resources & Development, Inc.              $204,830.39                                  $36,167.30                      $240,997.69
HUMBOLDT COUNTY TREASURER
Janet L. Chubb
KAEMPFER CROWELL
50 W. Liberty Street, Suite 700
Reno, NV 89501                                  227     6/18/2015          Allied Nevada Gold Corp.                                     $0.00            $0.00                                             $0.00

                                                                                          Page 19 of 46
                                             Case 15-10503-MFW                 Doc 1596-1                  Filed 10/15/19             Page 20 of 46
                                                                                         Final Claim Register
                                                                               In re Allied Nevada Gold Corp., et. al.
                                                                                          Case No. 15-10503


                                                                                                                Current General    Current                     Current 503(b)(9)
                                                                                                                                               Current Secured                    Current Admin    Total Current
                 Creditor Name and Address     Claim No. Claim Date                  Debtor                     Unsecured Claim Priority Claim                  Admin Priority
                                                                                                                                                Claim Amount                     Priority Amount   Claim Amount
                                                                                                                    Amount         Amount                          Amount
Opaque Smoke School
12908 Larsen Street
Overland Park, KS 66213                          228     6/18/2015    Hycroft Resources & Development, Inc.               $5,450.00                                                                     $5,450.00
Opaque Smoke School
12908 Larsen Street
Overland Park, KS 66213                          229     6/18/2015    Hycroft Resources & Development, Inc.               $5,450.00                                                                     $5,450.00
Lynchuk, Eileen
6220 MCKAY AVE, APT 1804
BURNABY, BC V5H 4M8                              230     6/18/2015          Allied Nevada Gold Corp.                         $0.00                                                                          $0.00
DESJARDINE, EMILY
14993 101A AVE, APT 102
SURREY, BC V3R 0T1                               231     6/18/2015          Allied Nevada Gold Corp.                         $0.00                                                                          $0.00
DESJARDINE, PHILLIP
14993 101A AVE, APT 102
Surrey, BC V3R 0T1
Canada                                           232     6/18/2015          Allied Nevada Gold Corp.                         $0.00                                                                          $0.00
Caterpillar Financial Services Corporation
Attn: Legal Department
2120 West End Avenue
Nashville, TN 37203                              233     6/18/2015          Allied Nevada Gold Corp.               $67,364,495.33                                                                  $67,364,495.33
Melvin Kuntz and ELizabeth Smith
2765 Transtide Drive
Nanoose Bay, BC V9P 9E9
Canada                                           234     6/18/2015          Allied Nevada Gold Corp.                         $0.00                                                                          $0.00
Caterpillar Financial Services Corporation
Attn: Legal Department
2120 West End Avenue
Nashville, TN 37203                              235     6/18/2015    Hycroft Resources & Development, Inc.        $19,882,400.33                $47,482,095.00                                    $67,364,495.33
Nevada Bell Telephone Company
c/o AT&T SERVICES, INC
KAREN A. CAVAGNARO - LEAD PARALEGAL
ONE AT&T WAY, ROOM 3A104
BEDMINSTER, NJ 07921                             236     6/18/2015    Hycroft Resources & Development, Inc.                $228.23                                                                        $228.23
Karen and William Boutilier
2860 MacKenzie Street
Vancouver, BC V6K 4A2                            237     6/18/2015          Allied Nevada Gold Corp.                         $0.00                                                                          $0.00
Lynchuk, Eileen
6220 MCKAY AVE, APT 1804
BURNABY, BC V5H 4M8
Canada                                           238     6/18/2015          Allied Nevada Gold Corp.                     $20,000.00                                                                    $20,000.00
Lynchuk, Eileen
6220 MCKAY AVE, APT 1804
BURNABY, BC V5H 4M8                              239     6/18/2015          Allied Nevada Gold Corp.                     $20,000.00                                                                    $20,000.00
Adie, Clare
2190 Lakeshore Road Unit 606
Burlington, ON L7R4K1
Canada                                           240     6/18/2015          Allied Nevada Gold Corp.                      $1,634.45                                                                     $1,634.45




                                                                                           Page 20 of 46
                                                         Case 15-10503-MFW                     Doc 1596-1                  Filed 10/15/19              Page 21 of 46
                                                                                                         Final Claim Register
                                                                                               In re Allied Nevada Gold Corp., et. al.
                                                                                                          Case No. 15-10503


                                                                                                                                Current General    Current                     Current 503(b)(9)
                                                                                                                                                               Current Secured                    Current Admin    Total Current
                 Creditor Name and Address                     Claim No. Claim Date                  Debtor                     Unsecured Claim Priority Claim                  Admin Priority
                                                                                                                                                                Claim Amount                     Priority Amount   Claim Amount
                                                                                                                                    Amount         Amount                          Amount
AT&T Corp
c/o AT&T Services, Inc
Karen A. Cavagnaro - Lead Paralegal
One AT&T Way, Room 3A104
Bedminster, NJ 07921                                             241     6/18/2015    Hycroft Resources & Development, Inc.                $2,497.03                                                                     $2,497.03
P2 Holdings Ltd
13351 Commerce Pky, Unit 1248
Richmond, BC V6V 2X7                                             242     6/18/2015          Allied Nevada Gold Corp.                           $0.00                                                                        $0.00
Ahern, Christopher
461 Culzean Place
Port Moody V3H 1E7
CANADA                                                           243     6/19/2015          Allied Nevada Gold Corp.                           $0.00                                                                        $0.00
Workman, Julie
116 Pebble Dr
Dayton, NV 89403                                                 244     6/19/2015          Allied Nevada Gold Corp.                                    $578.96                                                           $578.96
National Bank of Canada
Thornton Grout Finnigan LLP
Attn: Grant B. Moffat
3200 - 100 Wellington Street West
Toronto, ON M5K 1K7
CANADA                                                           245     6/19/2015          Allied Nevada Gold Corp.                     $371,666.67                                                                  $371,666.67
Vogrin, Leo
976 Esquimalt Ave
West Vancouver, BC V7T 1J8
Canada                                                           246     6/19/2015          Allied Nevada Gold Corp.                           $0.00                                                                        $0.00
The Bank of Nova Scotia, as Administrative Agent, Lender and
Swap Counterparty
Attn: Jason Schneider
44 King Street West, 16th Floor
Toronto, ON M5H 1H1
Canada                                                           247     6/19/2015               ANG North LLC                                 $0.00              $161,717,848.34                                  $161,717,848.34
Purcell Tire NW Inc. (FKA D&D Tire, Inc.)
Purcell Tire & Rubber Company
attn: Amy Revelle
301 N. Hall St.
Potasi, MO 63664                                                 248     6/19/2015    Hycroft Resources & Development, Inc.              $545,469.21                                  $37,226.27                      $582,695.48
Hess, Stephan
2475 Folkestone Way
West Vancouver, BC V7S 3J1
Canada                                                           249     6/22/2015          Allied Nevada Gold Corp.                           $0.00                                                                        $0.00
The Bank of Nova Scotia, as Administrative Agent, Lender and
Swap Counterparty
Attn: Jason Schneider
44 King Street West, 16th Floor
Toronto, ON M5H 1H1
Canada                                                           250     6/19/2015          Allied Nevada Gold Corp.                           $0.00              $161,717,848.34                                  $161,717,848.34




                                                                                                           Page 21 of 46
                                                            Case 15-10503-MFW                  Doc 1596-1                  Filed 10/15/19             Page 22 of 46
                                                                                                         Final Claim Register
                                                                                               In re Allied Nevada Gold Corp., et. al.
                                                                                                          Case No. 15-10503


                                                                                                                                Current General    Current                     Current 503(b)(9)
                                                                                                                                                               Current Secured                    Current Admin    Total Current
                 Creditor Name and Address                     Claim No. Claim Date                  Debtor                     Unsecured Claim Priority Claim                  Admin Priority
                                                                                                                                                                Claim Amount                     Priority Amount   Claim Amount
                                                                                                                                    Amount         Amount                          Amount
The Bank of Nova Scotia, as Administrative Agent, Lender and
Swap Counterparty
Attn: Jason Schneider
44 King Street West, 16th Floor
Toronto, ON M5H 1H1
Canada                                                           251     6/19/2015             ANG Northeast LLC                             $0.00              $161,717,848.34                                    $161,717,848.34
The Bank of Nova Scotia, as Administrative Agent, Lender and
Swap Counterparty
Attn: Jason Schneider
44 King Street West, 16th Floor
Toronto, ON M5H 1H1
Canada                                                           252     6/19/2015    Hycroft Resources & Development, Inc.                  $0.00              $161,717,848.30                                    $161,717,848.30

The CIT Group/Equipment Financing, Inc. & CIT Finance LLC
CIT Finance LLC
21146 Network Place
Chicago, IL 60673-1211                                           253     6/19/2015    Hycroft Resources & Development, Inc.                  $0.00                        $0.00                                             $0.00
The Bank of Nova Scotia, as Administrative Agent, Lender and
Swap Counterparty
Attn: Jason Schneider
44 King Street West, 16th Floor
Toronto, ON M5H 1H1
Canada                                                           254     6/19/2015           Victory Exploration Inc.                        $0.00              $161,717,848.34                                    $161,717,848.34
Marston, Janet
1177 Duchess Ave
West Vancounver, BC V7T 1H1
Canada                                                           255     6/19/2015          Allied Nevada Gold Corp.                         $0.00                                                                          $0.00
Ahern, Noelene
461 Culzean Place
Port Moody, BC V3H 1E7
CANADA                                                           256     6/19/2015          Allied Nevada Gold Corp.                         $0.00                                                                          $0.00
Dion, Barbara L
IRA
TD Ameritrade Clearing Custotian
1504 Inland Ave
Charleston, SC 29112-3462                                        257     6/18/2015          Allied Nevada Gold Corp.                         $0.00                                                                          $0.00

The CIT Group/Equipment Financing, Inc. & CIT Finance LLC
CIT Finance LLC
21146 Network Place
Chicago, IL 60673-1211                                           258     6/19/2015          Allied Nevada Gold Corp.                         $0.00                        $0.00                                             $0.00
HYTORC WIND, LLC
333 ROUTE 17 NORTH
MAHWAH, NJ 07430                                                 259     6/19/2015    Hycroft Resources & Development, Inc.              $32,829.04                                        $0.00                       $32,829.04
Ahern, Noelene
461 Culzean Place
Port Moody, BC V3H 1E7
CANADA                                                           260     6/19/2015          Allied Nevada Gold Corp.                     $10,000.00                                                                    $10,000.00



                                                                                                           Page 22 of 46
                                              Case 15-10503-MFW                 Doc 1596-1                  Filed 10/15/19             Page 23 of 46
                                                                                          Final Claim Register
                                                                                In re Allied Nevada Gold Corp., et. al.
                                                                                           Case No. 15-10503


                                                                                                                 Current General    Current                     Current 503(b)(9)
                                                                                                                                                Current Secured                    Current Admin    Total Current
                  Creditor Name and Address     Claim No. Claim Date                  Debtor                     Unsecured Claim Priority Claim                  Admin Priority
                                                                                                                                                 Claim Amount                     Priority Amount   Claim Amount
                                                                                                                     Amount         Amount                          Amount
Kremer, Michael Andreas
16 Kurzbauerstr
Munich 81479
Germany                                           261     6/21/2015          Allied Nevada Gold Corp.                     $11,360.00                                                                    $11,360.00
Bridge Capital Leasing, Inc.
Lazer, Aptheker, Rosella & Yedid, P.C.
Attn: Joseph C. Savino
525 Okeechobee Blvd, Suite 1670
West Palm Beach, FL 33401                         262     6/22/2015          Allied Nevada Gold Corp.                                              $2,535,077.30                                     $2,535,077.30
Hess, Stephan
2475 Folkestone Way
West Vancouver, BC V7S 3J1
Canada                                            263     6/22/2015          Allied Nevada Gold Corp.                     $15,000.00                                                                    $15,000.00
Shelly, Fredrick
450 Stanford Ave E
Parkesville, BC V9P 1V8
Canada                                            264     6/22/2015          Allied Nevada Gold Corp.                         $0.00                                                                          $0.00
Beer, Janice
2475 Folkestone Way
West Vancouver, BC V7S 3J1
Canada                                            265     6/22/2015          Allied Nevada Gold Corp.                         $0.00                                                                          $0.00
Jiang, Lian
1708 Travis Ct.
Allen, TX 75002                                   266     6/22/2015          Allied Nevada Gold Corp.                      $6,931.60                                                                     $6,931.60
Shelly, Fredrick & Julia
450 Stanford Ave E
Parksville, BC V9P 1V8
Canada                                            267     6/22/2015          Allied Nevada Gold Corp.                         $0.00                                                                          $0.00
Shelly, Julia
450 Stanford Ave E
Parksville, BC V9P 1V8
Canada                                            268     6/22/2015          Allied Nevada Gold Corp.                         $0.00                                                                          $0.00
CLAIM DOCKETED IN ERROR
                                                  269     6/22/2015          Allied Nevada Gold Corp.                                                                                                        $0.00
Interwest Supply Company, Inc.
330 South Redwood Rd
Salt Lake City, UT 84104                          270     6/22/2015    Hycroft Resources & Development, Inc.              $32,807.34                                                                    $32,807.34
WESCO DISTRIBUTION INC.
c/o Pezzillo Lloyd
6725 Via Austi Pkwy, Ste. 290
Las Vegas, NV 89119                               271     6/22/2015          Allied Nevada Gold Corp.                     $22,648.47                                                                    $22,648.47
Jones, Stephen M.
9900 Wilbur May Parkway
#1801
Reno, NV 89521                                    272     6/22/2015          Allied Nevada Gold Corp.                         $0.00                                                                          $0.00
Lee, Dorothy
682 Linton St
Coquitlam, BC V3J 6K3
Canada                                            273     6/23/2015          Allied Nevada Gold Corp.                     $10,000.00                                                                    $10,000.00

                                                                                            Page 23 of 46
                                                          Case 15-10503-MFW                   Doc 1596-1                  Filed 10/15/19              Page 24 of 46
                                                                                                        Final Claim Register
                                                                                              In re Allied Nevada Gold Corp., et. al.
                                                                                                         Case No. 15-10503


                                                                                                                               Current General    Current                     Current 503(b)(9)
                                                                                                                                                              Current Secured                    Current Admin    Total Current
                 Creditor Name and Address                    Claim No. Claim Date                  Debtor                     Unsecured Claim Priority Claim                  Admin Priority
                                                                                                                                                               Claim Amount                     Priority Amount   Claim Amount
                                                                                                                                   Amount         Amount                          Amount
Joseph Doherty
9900 Wilbur May Parkway #705
Reno, NV 89521-4007                                             274     6/22/2015          Allied Nevada Gold Corp.                           $0.00                                                                        $0.00
DOWDESWELL, IAN
4184 ROSE CRESCENT
WEST VANCOUVER, BC V7V 2N8
CANADA                                                          275     6/24/2015          Allied Nevada Gold Corp.                           $0.00                                                                        $0.00
CONNOR, FRANK A
5200 S Jornada Rd
Las Cruces, NM 88011                                            276     6/23/2015          Allied Nevada Gold Corp.                           $0.00                                                                        $0.00
Scaramellino, Thomas
300 E. 23rd Street
New York, NY 10010                                              277     6/23/2015          Allied Nevada Gold Corp.                     $157,851.87                                                                  $157,851.87
Connor, John M.
4901 West 118th Place
Hawthorne, CA 90250                                             278     6/23/2015          Allied Nevada Gold Corp.                           $0.00     $0.00                                                              $0.00
Purcell Tire NW Inc. (FKA D&D Tire, Inc.)
Purcell Tire & Rubber Company
attn: Amy Revelle
301 N. Hall St.
Potasi, MO 63664                                                279     6/23/2015    Hycroft Resources & Development, Inc.                    $0.00                                       $0.00                            $0.00
Keith, Laverne
612 5th Ave , Apt 101
New Westminster, BC V3M 1X5
Canada                                                          280     6/23/2015          Allied Nevada Gold Corp.                           $0.00                                                                        $0.00
Pacific Hide & Fur Depot dba Pacific Steel & Recycling
PO Box 1549
Great Falls, MT 59403                                           281     6/23/2015    Hycroft Resources & Development, Inc.                $1,256.58                                       $0.00                        $1,256.58
Neal, Gerber & Eisenberg LLP
Two North La Salle Street, Suite 1700
Chicago, IL 60602-3801                                          282     6/22/2015          Allied Nevada Gold Corp.                      $94,633.05                                                                   $94,633.05
John & Marilynn Colley Joint Partner Trust
Attn: John & Marilynn Colley
3850 Sefton St
Port Coquitlam, BC V3B 3R9                                      283     6/22/2015          Allied Nevada Gold Corp.                           $0.00                                                                        $0.00
Traill, Shaun
501-75 Songhees Road
Victoria, BC V9A 7M5
Canada                                                          284     6/23/2015          Allied Nevada Gold Corp.                        $700.00                                                                       $700.00
Tannor Partners Credit Fund, LP as Assignee of StateFire DC
Specialties
555 Theodore Fremd Avenue
Suite C209
Rye, NY 10580                                                   285     6/23/2015    Hycroft Resources & Development, Inc.                $4,636.26                                                                    $4,636.26
Wardell, Robert G.
2 Denver Crescent
Toronto, ON M2J 1G7
Canada                                                          286     6/23/2015          Allied Nevada Gold Corp.                           $0.00                                                                        $0.00


                                                                                                          Page 24 of 46
                                                    Case 15-10503-MFW                 Doc 1596-1                  Filed 10/15/19              Page 25 of 46
                                                                                                Final Claim Register
                                                                                      In re Allied Nevada Gold Corp., et. al.
                                                                                                 Case No. 15-10503


                                                                                                                       Current General    Current                     Current 503(b)(9)
                                                                                                                                                      Current Secured                    Current Admin    Total Current
                 Creditor Name and Address            Claim No. Claim Date                  Debtor                     Unsecured Claim Priority Claim                  Admin Priority
                                                                                                                                                       Claim Amount                     Priority Amount   Claim Amount
                                                                                                                           Amount         Amount                          Amount
Traill, Deborah
501-75 Songhees Road
Victoria, BC V9A 7M5
Canada                                                  287     6/23/2015          Allied Nevada Gold Corp.                        $700.00                                                                       $700.00
Dowdeswell, Frances
4184 Rose Crescent
West Vancouver, BC V7V 2N9
Canada                                                  288     6/24/2015          Allied Nevada Gold Corp.                           $0.00                                                                        $0.00
Banc of America Leasing & Capital, LLC
Marsha A. Houston; Christopher O. Rivas
Reed Smith, LLP
355 S. Grand Ave., Suite 2900
Los Angeles, CA 90071                                   289     6/23/2015    Hycroft Resources & Development, Inc.                                       $4,666,394.08                                     $4,666,394.08
MB Financial Bank, N.A.
Marsha A. Houston; Christopher O. Rivas
Reed Smith, LLP
355 S. Grand Ave., Suite 2900
Los Angeles, CA 90071                                   290     6/23/2015          Allied Nevada Gold Corp.                                                      $0.00                                             $0.00
National Bank of Canada
Thornton Grout Finnigan LLP
Attn: Grant B. Moffat
3200 - 100 Wellington Street West
Toronto, ON M5K 1K7
CANADA                                                  291     6/23/2015          Allied Nevada Gold Corp.                     $375,666.67                                                                  $375,666.67
Lee, Dorothy
682 Lilnton St
Coquitlam, BC V3J 6K3
Canada                                                  292     6/23/2015          Allied Nevada Gold Corp.                           $0.00                                                                        $0.00
Casgrain, Timothy
135 Alexandra Blvd
Toronto, ON M4R 1M3
Canada                                                  293     6/23/2015          Allied Nevada Gold Corp.                           $0.00                                                                        $0.00
brucve
bru
                                                        294     6/23/2015          Allied Nevada Gold Corp.                           $0.00                                                                        $0.00
ALLIED NEVADA GOLD CORP. 401 (K) PLAN
c/o Thomas E. Perez, Sec'y of Labor
US Dept of Labor/Employee Benefits Security Admin
Attn: Andrew Flood
90 Seventh Street, Suite 11300
SAN FRANCISCO, CA 94103                                 295     6/23/2015          Allied Nevada Gold Corp.                           $0.00                                                                        $0.00
Reid, Bruce & Samantha
1411 Dundas Crescent N.
Mississauga, ON L5C 1E8
Canada                                                  296     6/23/2015          Allied Nevada Gold Corp.                                                                       $0.00                            $0.00
Russell, Robert G & Christine E
2050 Kiva Road
Santa Fe, NM 87505                                      297     6/23/2015          Allied Nevada Gold Corp.                        $624.50                                                                       $624.50


                                                                                                  Page 25 of 46
                                                              Case 15-10503-MFW                 Doc 1596-1                  Filed 10/15/19            Page 26 of 46
                                                                                                          Final Claim Register
                                                                                                In re Allied Nevada Gold Corp., et. al.
                                                                                                           Case No. 15-10503


                                                                                                                                 Current General    Current                     Current 503(b)(9)
                                                                                                                                                                Current Secured                    Current Admin    Total Current
                 Creditor Name and Address                      Claim No. Claim Date                  Debtor                     Unsecured Claim Priority Claim                  Admin Priority
                                                                                                                                                                 Claim Amount                     Priority Amount   Claim Amount
                                                                                                                                     Amount         Amount                          Amount
Secours, Andre
3760 Rue Nepal
Brossard, QC J4Y 2B6
Canada                                                            298     6/23/2015          Allied Nevada Gold Corp.                        $0.00                                                                           $0.00
Delisle, Jeannine
7620 Columbia St, Apt 301
Vancouver , BC V5X 4S8
Canada                                                            299     6/24/2015          Allied Nevada Gold Corp.                        $0.00                                                                           $0.00
Graymont Western US Inc.
Bria Mertens
Stoel Rives LLP
201 S. Main Street, Suite 1100
Salt Lake City, UT 84121                                          300     6/24/2015    Hycroft Resources & Development, Inc.         $1,408,892.01                                                                   $1,408,892.01
Komatsu Financial Limited Partnership
Ray Quinney & Nebeker, P.C.
Attn: David H. Leigh
36 South State Street
Suite 1400
Salt Lake City, UT 84111                                          301     6/24/2015          Allied Nevada Gold Corp.                                                      $0.00                                             $0.00
Dowdeswell Joint Partner Trust
4184 Rose Crescent
West Vancouver, BC V7V 2NB
Canada                                                            302     6/24/2015          Allied Nevada Gold Corp.                        $0.00                                                                           $0.00
Feneck, John
11242 CRYSTAL RUN
UNIT B
COLUMBIA , MD 21044                                               303     6/23/2015          Allied Nevada Gold Corp.                                     $0.00                             $0.00                            $0.00
Friedt, Patriela M.
1983 High Park Circle
High River, AB T1V 0A7
Canada                                                            304     6/23/2015          Allied Nevada Gold Corp.                        $0.00                                                                           $0.00
Lou Gittins & Jules Campeau
4411 Ross Crescent
West Vancouver, BC V7W 1B4
Canada                                                            305     6/23/2015          Allied Nevada Gold Corp.                        $0.00                                                                           $0.00
Tannor Partners Credit Fund, LP as Assignee of Triple Rinse
Environmental Services
555 Theodore Fremd Avenue
Suite C209
Rye, NY 10580                                                     306     6/23/2015          Allied Nevada Gold Corp.                     $8,875.34                                                                      $8,875.34
Allied Nevada Gold Corp. Health and Welfare Plan
c/o Thomas E. Perez, Sec'y of Labor
US Dept of Labor/Employee Benefits Security Admin
Attn: Andrew Flood
90 Seventh Street, Suite 11300
San Francisco, CA 94103                                           307     6/23/2015          Allied Nevada Gold Corp.                        $0.00                                                                           $0.00




                                                                                                            Page 26 of 46
                                                          Case 15-10503-MFW                 Doc 1596-1                  Filed 10/15/19             Page 27 of 46
                                                                                                      Final Claim Register
                                                                                            In re Allied Nevada Gold Corp., et. al.
                                                                                                       Case No. 15-10503


                                                                                                                             Current General    Current                     Current 503(b)(9)
                                                                                                                                                            Current Secured                    Current Admin    Total Current
                 Creditor Name and Address                  Claim No. Claim Date                  Debtor                     Unsecured Claim Priority Claim                  Admin Priority
                                                                                                                                                             Claim Amount                     Priority Amount   Claim Amount
                                                                                                                                 Amount         Amount                          Amount
Westchester Fire Insurance Company
Elizabeth Lee Thompson
W. Blaine Early III
Stites & Harbison PLLC
250 W Main St, Ste 2300
Lexington, KY 40507                                           308     6/23/2015          Allied Nevada Gold Corp.                         $0.00                        $0.00                                             $0.00
Flynn, Nancy
PO Box 62
1128 Kawagama Lake Road
Dorset, ON P0A 1E0
Canada                                                        309     6/23/2015          Allied Nevada Gold Corp.                         $0.00                                                                          $0.00
Lead Plaintiff Andrey Slomnitsky, on behalf of Class
Andrey Slomnitsky, on behalf of the Class
c/o Brower Piven
Attn: David A.P. Brower
475 Park Avenue South, 33rd Floor
New York, NY 10016                                            310     6/23/2015          Allied Nevada Gold Corp.                         $0.00                                                                          $0.00
Tannor Partners Credit Fund, LP as Assignee of Geologic
Associates, Inc.
555 Theodore Fremd Avenue
Suite C209
Rye, NY 10580                                                 311     6/23/2015    Hycroft Resources & Development, Inc.               $9,979.03                                                                     $9,979.03
People's Capital and Leasing Corp.
Evan S. Goldstein
Updike, Kelly & Spellacy, P.C.
100 Pearl Street, 17th Fl.
PO Box 231277
Hartford, CT 06123-1277                                       312     6/23/2015          Allied Nevada Gold Corp.                $5,313,369.86        $0.00            $0.00                                     $5,313,369.86
Slomnitsky, Andrey
c/o Bower Piven, A Professional Corporation
Attn: David A.P. Brower
475 Park Ave South, 33rd Floor
New York, NY 10016                                            313     6/23/2015          Allied Nevada Gold Corp.                         $0.00                                                                          $0.00
Perel, Frances
6203 Sanford
Houston, TX 77096                                             314     6/24/2015          Allied Nevada Gold Corp.                         $0.00                                                                          $0.00
Dowdeswell, Ian
4184 Rose Crescent
West Vancouver, BC V7V 2N9
Canada                                                        315     6/24/2015          Allied Nevada Gold Corp.                     $25,000.00                                                                    $25,000.00
Nakagawa, Karen
2255 4th Ave West
Vancouver, BC V6K 1N9
Canada                                                        316     6/24/2015          Allied Nevada Gold Corp.                         $0.00                                                                          $0.00
MB Financial Bank, N.A.
Reed Smith, LLP
Marsha A. Houston; Christopher O. Rivas
355 S. Grand Ave., Suite 2900
Los Angeles, CA 90071                                         317     6/23/2015    Hycroft Resources & Development, Inc.         $3,091,680.72                         $0.00                                     $3,091,680.72

                                                                                                        Page 27 of 46
                                                      Case 15-10503-MFW                    Doc 1596-1                  Filed 10/15/19              Page 28 of 46
                                                                                                     Final Claim Register
                                                                                           In re Allied Nevada Gold Corp., et. al.
                                                                                                      Case No. 15-10503


                                                                                                                            Current General    Current                     Current 503(b)(9)
                                                                                                                                                           Current Secured                    Current Admin    Total Current
                 Creditor Name and Address                 Claim No. Claim Date                  Debtor                     Unsecured Claim Priority Claim                  Admin Priority
                                                                                                                                                            Claim Amount                     Priority Amount   Claim Amount
                                                                                                                                Amount         Amount                          Amount
Western Alliance Bank
Marsha A. Houston; Christopher O. Rivas
Reed Smith, LLP
355 S. Grand Ave., Suite 2900
Los Angeles, CA 90071                                        318     6/23/2015    Hycroft Resources & Development, Inc.                                       $2,505,465.77                                     $2,505,465.77
Perel, Richard
1205 Seawood Dr
Neptune Beach, FL 32266                                      319     6/24/2015          Allied Nevada Gold Corp.                           $0.00                                                                        $0.00
Banc of America Leasing & Capital, LLC
Reed Smith, LLP
Marsha A. Houston; Christopher O. Rivas
355 S. Grand Ave., Suite 2900
Los Angeles, CA 90071                                        320     6/23/2015          Allied Nevada Gold Corp.                                                      $0.00                                             $0.00
Washington Federal
Marsha A. Houston; Christopher O. Rivas
Reed Smith, LLP, 355 S. Grand Ave., Suite 2900
Los Angeles, CA 90071                                        321     6/24/2015          Allied Nevada Gold Corp.                     $500,000.00                      $0.00                                       $500,000.00
Johnstone, Fae
3506 4th Ave W Apt 205
Vancouver, BC V6R 1N8
Canada                                                       322     6/24/2015          Allied Nevada Gold Corp.                           $0.00                                                                        $0.00
Western Alliance Bank
Marsha A. Houston; Christopher O. Rivas
Reed Smith, LLP, 355 S. Grand Ave., Suite 2900
Los Angeles, CA 90071                                        323     6/24/2015          Allied Nevada Gold Corp.                                                      $0.00                                             $0.00
Patrick & Patricia Friedt
1983 HIGH PARK CIRCLE
HIGH RIVER, AB T1V 0A7
CANADA                                                       324     6/23/2015          Allied Nevada Gold Corp.                           $0.00                                                                        $0.00
Dowdeswell Joint Partner Trust
4184 ROSE CRESCENT
WEST VANCOUVER, BC V7V 2N8
CANADA                                                       325     6/24/2015          Allied Nevada Gold Corp.                     $100,000.00                                                                  $100,000.00
LIM, Boon-Lee
Block 609 Elias Road #07-176
 510609
Singapore                                                    326     6/24/2015          Allied Nevada Gold Corp.                           $0.00                                                                        $0.00

AIG Specialty Insurance Company, American Home Assurance
Company, Lexington Insurance Company, Natio
Ryan G. Foley, Authorized Representative
AIG Property Casualty, Inc.
175 Water Street, 15th Floor
New York, NY 10038                                           327     6/24/2015       Allied Nevada Gold Holdings LLC                 $360,335.00                      $0.00                                       $360,335.00
AIG Specialty Insurance Company, American Home Assurance
Company
Ryan G. Foley, Authorized Representative
AIG Property Casualty, Inc.
175 Water Street, 15th Floor
New York, NY 10038                                           328     6/24/2015           Victory Exploration Inc.                    $360,335.00                      $0.00                                       $360,335.00
                                                                                                       Page 28 of 46
                                                      Case 15-10503-MFW                    Doc 1596-1                  Filed 10/15/19              Page 29 of 46
                                                                                                     Final Claim Register
                                                                                           In re Allied Nevada Gold Corp., et. al.
                                                                                                      Case No. 15-10503


                                                                                                                            Current General    Current                     Current 503(b)(9)
                                                                                                                                                           Current Secured                    Current Admin    Total Current
                Creditor Name and Address                  Claim No. Claim Date                  Debtor                     Unsecured Claim Priority Claim                  Admin Priority
                                                                                                                                                            Claim Amount                     Priority Amount   Claim Amount
                                                                                                                                Amount         Amount                          Amount
Key Equipment Finance, a Division of KeyBank National
Association
Marsha A. Houston
Christopher O. Rivas
Reed Smith, LLP
355 S. Grand Ave., Suite 2900
Los Angeles, CA 90071                                        329     6/24/2015          Allied Nevada Gold Corp.                       $2,115.60              $5,570,272.96                            $0.00    $5,572,388.56
AIG Specialty Insurance Company, American Home Assurance
Company
Ryan G. Foley, Authorized Representative
AIG Property Casualty, Inc.
175 Water Street, 15th Floor
New York, NY 10038                                           330     6/24/2015          Allied Nevada Gold Corp.                     $360,335.00                      $0.00                                       $360,335.00
AIG Specialty Insurance Company, American Home Assurance
Company
Ryan G. Foley, Authorized Representative
AIG Property Casualty, Inc.
175 Water Street, 15th Floor
New York, NY 10038                                           331     6/24/2015               Allied VGH Inc.                         $360,335.00                      $0.00                                       $360,335.00
Graymont Capital Inc.
Bria Mertens
Stoel Rives LLP
201 S. Main Street, Suite 1100
Salt Lake City, UT 84121                                     332     6/24/2015    Hycroft Resources & Development, Inc.         $1,408,892.01                                                                   $1,408,892.01
WM Mercury Waste, Inc.
Waste Managment
c/o Jacquolyn E. Mills
1001 Fannin St
Ste. 4000
Houston, TX 77002                                            333     6/24/2015    Hycroft Resources & Development, Inc.              $116,998.63                                                                  $116,998.63
Ivany, John W.
6455 Raleigh Street
West Vancouver, BC V7W 2C9
Canada                                                       334     6/23/2015          Allied Nevada Gold Corp.                           $0.00                                                                        $0.00
AIG Specialty Insurance Company, American Home Assurance
Company
Ryan G. Foley, Authorized Representative
AIG Property Casualty, Inc.
175 Water Street
15th Floor
New York, NY 10038                                           335     6/24/2015               ANG Pony LLC                            $360,335.00                      $0.00                                       $360,335.00
AIG Specialty Insurance Company, American Home Assurance
Company
Ryan G. Foley, Authorized Representative
AIG Property Casualty, Inc.
175 Water Street, 15th Floor
New York, NY 10038                                           336     6/24/2015               ANG North LLC                           $360,335.00                      $0.00                                       $360,335.00




                                                                                                       Page 29 of 46
                                                      Case 15-10503-MFW                    Doc 1596-1                  Filed 10/15/19              Page 30 of 46
                                                                                                     Final Claim Register
                                                                                           In re Allied Nevada Gold Corp., et. al.
                                                                                                      Case No. 15-10503


                                                                                                                            Current General    Current                     Current 503(b)(9)
                                                                                                                                                           Current Secured                    Current Admin    Total Current
                Creditor Name and Address                  Claim No. Claim Date                  Debtor                     Unsecured Claim Priority Claim                  Admin Priority
                                                                                                                                                            Claim Amount                     Priority Amount   Claim Amount
                                                                                                                                Amount         Amount                          Amount
Tannor Partners Credit Fund, LP as Assignee of Geologic
Associates, Inc.
555 Theodore Fremd Avenue
Suite C209
Rye, NY 10580                                                337     6/23/2015          Allied Nevada Gold Corp.                       $9,979.03                                                                    $9,979.03
AIG Specialty Insurance Company, American Home Assurance
Company
AIG Property Casualty, Inc.
Ryan G. Foley, Authorized Representative
175 Water Street, 15th Floor
New York, NY 10038                                           338     6/24/2015             ANG Northeast LLC                         $360,335.00                      $0.00                                       $360,335.00
Graymont Capital Inc.
Bria Mertens
Stoel Rives LLP
201 S. Main Street, Suite 1100
Salt Lake City, UT 84121                                     339     6/24/2015    Hycroft Resources & Development, Inc.         $1,408,892.01                                                                   $1,408,892.01
AIG Specialty Insurance Company, American Home Assurance
Company
AIG Property Casualty, Inc.
Ryan G. Foley, Authorized Representative
175 Water Street, 15th Floor
New York, NY 10038                                           340     6/24/2015              ANG Central LLC                          $360,355.00                      $0.00                                       $360,355.00
Fukuhava, Keiko
4346 Price Cres
Burnaby, BC V5G 2N2
Canada                                                       341     6/24/2015          Allied Nevada Gold Corp.                           $0.00                                                                        $0.00
AIG Specialty Insurance Company, American Home Assurance
Company
Ryan G. Foley, Authorized Representative
AIG Property Casualty, Inc.
175 Water Street, 15th Floor
New York, NY 10038                                           342     6/24/2015               ANG Cortez LLC                          $360,335.00                      $0.00                                       $360,335.00
AIG Specialty Insurance Company, American Home Assurance
Company
Ryan G. Foley, Authorized Representative
AIG Property Casualty, Inc.
175 Water Street, 15th Floor
New York, NY 10038                                           343     6/24/2015              ANG Eureka LLC                           $360,335.00                      $0.00                                       $360,335.00
AIG Specialty Insurance Company, American Home Assurance
Company
Ryan G. Foley, Authorized Representative
AIG Property Casualty, Inc.
175 Water Street, 15th Floor
New York, NY 10038                                           344     6/24/2015               Allied VNC Inc.                         $360,335.00                      $0.00                                       $360,335.00
Cormark Securities Inc.
Alison D. Bauer
Torys LLP
1114 Avenue of the Americas, 23rd Floor
New York, NY 10036                                           345     6/24/2015          Allied Nevada Gold Corp.                           $0.00                                                                        $0.00

                                                                                                       Page 30 of 46
                                                           Case 15-10503-MFW          Doc 1596-1                   Filed 10/15/19            Page 31 of 46
                                                                                                 Final Claim Register
                                                                                       In re Allied Nevada Gold Corp., et. al.
                                                                                                  Case No. 15-10503


                                                                                                                        Current General    Current                     Current 503(b)(9)
                                                                                                                                                       Current Secured                    Current Admin    Total Current
                 Creditor Name and Address                   Claim No. Claim Date           Debtor                      Unsecured Claim Priority Claim                  Admin Priority
                                                                                                                                                        Claim Amount                     Priority Amount   Claim Amount
                                                                                                                            Amount         Amount                          Amount
Dundee Securities Ltd.
Torys LLP
Alison D. Bauer
1114 Avenue of the Americas, 23rd Floor
New York, NY 10036                                             346     6/24/2015    Allied Nevada Gold Corp.                      $0.00                                                                             $0.00
Mingay, Cameron A
40 King Street West, #2100
Toronto, ON M5H 3C2
Canada                                                         347     6/24/2015    Allied Nevada Gold Corp.                      $0.00                                                                             $0.00
Buchan, Robert M.
83 Yonge Street, #200
Toronto, ON M5C 1S8
Canada                                                         348     6/24/2015    Allied Nevada Gold Corp.                      $0.00                                                                             $0.00
Komatsu Financial Limited Partnership
Ray Quinney & Nebeker, P.C.
Attn: David H. Leigh
36 South State Street
Suite 1400
Salt Lake City, UT 84111                                       349     6/24/2015    Allied Nevada Gold Corp.                                                      $0.00                            $0.00            $0.00
Komatsu Financial Limited Partnership
Ray Quinney & Nebeker, P.C.
Attn: David H. Leigh
36 South State Street
Suite 1400
Salt Lake City, UT 84111                                       350     6/24/2015    Allied Nevada Gold Corp.                                                      $0.00                            $0.00            $0.00
Komatsu Financial Limited Partnership
Ray Quinney & Nebeker, P.C.
Attn: David H. Leigh
36 South State Street
Suite 1400
Salt Lake City, UT 84111                                       351     6/24/2015    Allied Nevada Gold Corp.                                                      $0.00                            $0.00            $0.00
Komatsu Financial Limited Partnership
Ray Quinney & Nebeker, P.C.
Attn: David H. Leigh
36 South State Street
Suite 1400
Salt Lake City, UT 84111                                       352     6/24/2015    Allied Nevada Gold Corp.                                                      $0.00                            $0.00            $0.00

The Billy D. Denny & Donna R. Denny 2000 Revocable Trust
8209 Sunbonnet Dr.
Fair Oaks, CA 95628                                            353     6/24/2015    Allied Nevada Gold Corp.                                                                       $0.00                            $0.00
Komatsu Financial Limited Partnership
Ray Quinney & Nebeker, P.C.
Attn: David H. Leigh
36 South State Street
Suite 1400
Salt Lake City, UT 84111                                       354     6/24/2015    Allied Nevada Gold Corp.                                                      $0.00                                             $0.00




                                                                                                   Page 31 of 46
                                             Case 15-10503-MFW           Doc 1596-1                  Filed 10/15/19             Page 32 of 46
                                                                                   Final Claim Register
                                                                         In re Allied Nevada Gold Corp., et. al.
                                                                                    Case No. 15-10503


                                                                                                          Current General    Current                     Current 503(b)(9)
                                                                                                                                         Current Secured                    Current Admin    Total Current
                 Creditor Name and Address     Claim No. Claim Date           Debtor                      Unsecured Claim Priority Claim                  Admin Priority
                                                                                                                                          Claim Amount                     Priority Amount   Claim Amount
                                                                                                              Amount         Amount                          Amount
Komatsu Financial Limited Partnership
Ray Quinney & Nebeker, P.C.
Attn: David H. Leigh
36 South State Street
Suite 1400
Salt Lake City, UT 84111                         355     6/24/2015    Allied Nevada Gold Corp.                                                      $0.00                                             $0.00
Komatsu Financial Limited Partnership
Ray Quinney & Nebeker, P.C.
Attn: David H. Leigh
36 South State Street
Suite 1400
Salt Lake City, UT 84111                         356     6/24/2015    Allied Nevada Gold Corp.                                                      $0.00                                             $0.00
Komatsu Financial Limited Partnership
Ray Quinney & Nebeker, P.C.
Attn: David H. Leigh
36 South State Street
Suite 1400
Salt Lake City, UT 84111                         357     6/24/2015    Allied Nevada Gold Corp.                                                      $0.00                                             $0.00
CLAIM DOCKETED IN ERROR
                                                 358     6/24/2015    Allied Nevada Gold Corp.                                                                                                        $0.00
Komatsu Financial Limited Partnership
Ray Quinney & Nebeker, P.C.
Attn: David H. Leigh
36 South State Street
Suite 1400
Salt Lake City, UT 84111                         359     6/24/2015    Allied Nevada Gold Corp.                                                      $0.00                                             $0.00
Komatsu Financial Limited Partnership
Ray Quinney & Nebeker, P.C.
Attn: David H. Leigh
36 South State Street
Suite 1400
Salt Lake City, UT 84111                         360     6/24/2015    Allied Nevada Gold Corp.                                                      $0.00                                             $0.00
Billy O. Denny, Rollover IRA
8209 Sunbonnet Dr.
Fair Oaks, CA 95628                              361     6/24/2015    Allied Nevada Gold Corp.                                                                       $0.00                            $0.00
Komatsu Financial Limited Partnership
Ray Quinney & Nebeker, P.C.
Attn: David H. Leigh
36 South State Street
Suite 1400
Salt Lake City, UT 84111                         362     6/24/2015    Allied Nevada Gold Corp.                                                      $0.00                                             $0.00
Khan, Saheed
PO BOX 8884
Woodland, CA 95776                               363     6/24/2015    Allied Nevada Gold Corp.                     $18,650.00                                                                    $18,650.00
Komatsu Financial Limited Partnership
Ray Quinney & Nebeker, P.C.
Attn: David H. Leigh
36 South State Street
Suite 1400
Salt Lake City, UT 84111                         364     6/24/2015    Allied Nevada Gold Corp.                                                      $0.00                                             $0.00
                                                                                     Page 32 of 46
                                                      Case 15-10503-MFW                    Doc 1596-1                  Filed 10/15/19              Page 33 of 46
                                                                                                     Final Claim Register
                                                                                           In re Allied Nevada Gold Corp., et. al.
                                                                                                      Case No. 15-10503


                                                                                                                            Current General    Current                     Current 503(b)(9)
                                                                                                                                                           Current Secured                    Current Admin    Total Current
                Creditor Name and Address                  Claim No. Claim Date                  Debtor                     Unsecured Claim Priority Claim                  Admin Priority
                                                                                                                                                            Claim Amount                     Priority Amount   Claim Amount
                                                                                                                                Amount         Amount                          Amount
Immersive Technologies, Inc
9746 S Sandy Parkway
Sandy, UT 84070                                              365     6/24/2015    Hycroft Resources & Development, Inc.              $318,964.68                                                                  $318,964.68
Komatsu Financial Limited Partnership
Ray Quinney & Nebeker, P.C.
Attn: David H. Leigh
36 South State Street
Suite 1400
Salt Lake City, UT 84111                                     366     6/24/2015          Allied Nevada Gold Corp.                                                      $0.00                                             $0.00
Key Equipment Finance, a division of KeyBank National
Association
Marsha A. Houston; Christopher O. Rivas
Reed Smith, LLP
355 S. Grand Ave., Suite 2900
Los Angeles, CA 90071                                        367     6/24/2015    Hycroft Resources & Development, Inc.                $2,115.60              $5,570,272.96                            $0.00    $5,572,388.56
AIG Specialty Insurance Company, American Home Assurance
Company
Ryan G. Foley, Authorized Representative
AIG Property Casualty, Inc.
175 Water Street, 15th Floor
New York, NY 10038                                           368     6/24/2015    Hycroft Resources & Development, Inc.              $360,335.00                      $0.00                                       $360,335.00
AIG Specialty Insurance Company, American Home Assurance
Company
Ryan G. Foley, Authorized Representative
AIG Property Casualty, Inc.
175 Water Street, 15th Floor
New York, NY 10038                                           369     6/24/2015     Hasbrouck Production Company LLC                  $360,335.00                      $0.00                                       $360,335.00
Immersive Technologies, Inc
9746 S Sandy Parkway
Sandy, UT 84070                                              370     6/24/2015    Hycroft Resources & Development, Inc.              $318,964.68                                                                  $318,964.68
Johnstone, Kirby
3506 4th Ave W, Apt 205
Vancouver, BC V6R 1N8
Canada                                                       371     6/24/2015          Allied Nevada Gold Corp.                           $0.00                                                                        $0.00
Komatsu Financial Limited Partnership
Ray Quinney & Nebeker, P.C.
Attn: David H. Leigh
36 South State Street
Suite 1400
Salt Lake City, UT 84111                                     372     6/24/2015          Allied Nevada Gold Corp.                                                      $0.00                                             $0.00
Kurtz, Catherine
111 East 3rd St, Apt 503
North Vancouver, BC V7L 0C6
Canada                                                       373     6/24/2015          Allied Nevada Gold Corp.                           $0.00                                                                        $0.00
Washington Federal
Reed Smith, LLP
Marsha A. Houston; Christopher O. Rivas
355 S. Grand Ave., Suite 2900
Los Angeles, CA 90071                                        374     6/24/2015    Hycroft Resources & Development, Inc.                    $0.00                      $0.00                            $0.00            $0.00

                                                                                                       Page 33 of 46
                                                           Case 15-10503-MFW                 Doc 1596-1                  Filed 10/15/19              Page 34 of 46
                                                                                                       Final Claim Register
                                                                                             In re Allied Nevada Gold Corp., et. al.
                                                                                                        Case No. 15-10503


                                                                                                                              Current General    Current                     Current 503(b)(9)
                                                                                                                                                             Current Secured                    Current Admin    Total Current
                Creditor Name and Address                    Claim No. Claim Date                  Debtor                     Unsecured Claim Priority Claim                  Admin Priority
                                                                                                                                                              Claim Amount                     Priority Amount   Claim Amount
                                                                                                                                  Amount         Amount                          Amount
Kells, Darcy L
846 Rd 60
Satanta, KS 67870                                              375     6/24/2015          Allied Nevada Gold Corp.                        $142.50                                                                       $142.50
ABB, Inc.
Attn: Gabriel Z. Azeroual
10300 Henri-Bourassa Blvd. West
Saint-Laurent, QC H4S 1N6
Canada                                                         376     6/24/2015    Hycroft Resources & Development, Inc.                    $0.00                                                                        $0.00
Pennzoil-Quaker State Company dba SOPUS Products
Attention: Travis Torrence
910 Louisiana #44000B
Houston, TX 77002                                              377     6/24/2015          Allied Nevada Gold Corp.                      $33,120.08                                  $71,283.30                      $104,403.38
Qing Zhu & Xiao Zhang
2263 Mathers Ave.
West Vancouver, BC V7V 2H4
Canada                                                         378     6/24/2015          Allied Nevada Gold Corp.                           $0.00                                                                        $0.00
Lang, Steven A.
8025 W. Highway UU
Colombia, MO 65203                                             379     6/24/2015          Allied Nevada Gold Corp.                           $0.00                                                                        $0.00
Ludowici LLC (now known as FLSmidth USA Inc Charleston
Operations
16002 Winfield Road
Fraziers Bottom, WV 25082                                      380     6/24/2015    Hycroft Resources & Development, Inc.               $11,980.00                                                                   $11,980.00
AIG Specialty Insurance Company, American Home Assurance
Company
AIG Property Casualty, Inc.
Ryan G. Foley, Authorized Representative
175 Water Street, 15th Floor
New York, NY 10038                                             381     6/24/2015              Victory Gold Inc.                        $360,335.00                      $0.00                                       $360,335.00

Claims Recovery Group LLC (As Assignee of Prime Machine)
C/O CRG Financial LLC
Attn: General Counsel
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                            382     6/24/2015    Hycroft Resources & Development, Inc.               $13,672.00                                                                   $13,672.00
Graymont Western US Inc.
Bria Mertens
Stoel Rives LLP
201 S. Main Street, Suite 1100
Salt Lake City, UT 84121                                       383     6/24/2015    Hycroft Resources & Development, Inc.         $1,408,892.01                                                                   $1,408,892.01
Bjornson, Kerrigan L.
5521 Red Bluff Dr.
Las Vegas, NV 89130                                            384     6/24/2015          Allied Nevada Gold Corp.                           $0.00                                                                        $0.00
SIERRA PACIFIC POWER COMPANY DBA NV ENERGY
ATTN: YVONNE ENOS
PO BOX 10100
Reno, NV 89520                                                 385     6/24/2015          Allied Nevada Gold Corp.                        $981.13                                                                       $981.13




                                                                                                         Page 34 of 46
                                             Case 15-10503-MFW                 Doc 1596-1                  Filed 10/15/19              Page 35 of 46
                                                                                         Final Claim Register
                                                                               In re Allied Nevada Gold Corp., et. al.
                                                                                          Case No. 15-10503


                                                                                                                Current General    Current                     Current 503(b)(9)
                                                                                                                                               Current Secured                    Current Admin    Total Current
              Creditor Name and Address        Claim No. Claim Date                  Debtor                     Unsecured Claim Priority Claim                  Admin Priority
                                                                                                                                                Claim Amount                     Priority Amount   Claim Amount
                                                                                                                    Amount         Amount                          Amount
Golovenko, Dmitry
Bolivarstrasse 3
Munich 80634
Germany                                          386     6/24/2015          Allied Nevada Gold Corp.                      $11,357.00                                                                   $11,357.00
People’s Capital and Leasing Corp.
Marsha A. Houston; Christopher O. Rivas
Reed Smith, LLP
355 S. Grand Ave., Suite 2900
Los Angeles, CA 90071                            387     6/24/2015    Hycroft Resources & Development, Inc.                                       $5,313,369.86                            $0.00    $5,313,369.86
Dowdeswell, Frances
4184 Rose Cresecent
West Vancouver, BC V7V 2N8
Canada                                           388     6/24/2015          Allied Nevada Gold Corp.                           $0.00                                                                        $0.00
SIERRA PACIFIC POWER COMPNAY DBA NV ENERGY
ATTN: YVONNE ENOS
PO BOX 10100
Reno, NV 89520                                   389     6/24/2015    Hycroft Resources & Development, Inc.              $801,266.70                                                                  $801,266.70
Robinson, Sarah
2757 2nd Ave W
Vancouver, BC V6K 1K2
Canada                                           390     6/24/2015          Allied Nevada Gold Corp.                           $0.00                                                                        $0.00
Roggeman, Laurie
3050 Maple Street
Vancouver, BC V6J 5C4
Canada                                           391     6/24/2015          Allied Nevada Gold Corp.                           $0.00                                                                        $0.00
Westchester Fire Insurance Company
Elizabeth Lee Thompson
W. Blaine Early III
Stites & Harbison PLLC
250 W Main St, Ste 2300
Lexington, KY 40507                              392     6/23/2015    Hycroft Resources & Development, Inc.        $52,397,658.00                                                                  $52,397,658.00
Rodrigue, Nelson
71 Vaillancourt Road
Val-Des-Monts, QC J8N 5B2
Canada                                           393     6/23/2015          Allied Nevada Gold Corp.                           $0.00                                                                        $0.00
Komatsu Financial Limited Partnership
Ray Quinney & Nebeker, P.C.
Attn: David H. Leigh
36 South State Street
Suite 1400
Salt Lake City, UT 84111                         394     6/24/2015          Allied Nevada Gold Corp.                                                      $0.00                                             $0.00
Helfrecht, Walter F
35 Hutchinson Road
Allentown, NJ 08501-1415                         395     6/23/2015          Allied Nevada Gold Corp.                       $1,715.00                                                                    $1,715.00
Sullivan & Cromwell, LLP
Laura Kabler Oswell
1870 Embarcadero Road
Palo Alto, CA 94303                              396     6/23/2015          Allied Nevada Gold Corp.                      $72,453.52                                                                   $72,453.52


                                                                                           Page 35 of 46
                                                          Case 15-10503-MFW                 Doc 1596-1                Filed 10/15/19                Page 36 of 46
                                                                                                      Final Claim Register
                                                                                            In re Allied Nevada Gold Corp., et. al.
                                                                                                       Case No. 15-10503


                                                                                                                             Current General    Current                     Current 503(b)(9)
                                                                                                                                                            Current Secured                    Current Admin    Total Current
                 Creditor Name and Address                  Claim No. Claim Date                  Debtor                     Unsecured Claim Priority Claim                  Admin Priority
                                                                                                                                                             Claim Amount                     Priority Amount   Claim Amount
                                                                                                                                 Amount         Amount                          Amount
Frank Herman & Patricia Herman
1400 Madrona Dr
Nanoose Bay, BC V9P9C9
Canada                                                        397     6/23/2015          Allied Nevada Gold Corp.                           $0.00                                                                        $0.00
Richard Platt & Mavis Platt
7760 Moffatt Rd, Suite 119
Richmond, BC V6Y 1X8
Canada                                                        398     6/23/2015          Allied Nevada Gold Corp.                           $0.00                                                                        $0.00
Tannor Partners Credit Fund, LP as Assignee of Whittier
Filtration, Inc.
555 Theodore Fremd Avenue
Suite C209
Rye, NY 10580                                                 399     6/23/2015          Allied Nevada Gold Corp.                       $4,636.26                                                                    $4,636.26
Scaramellino, Thomas
300 E. 23rd Street
New York, NY 10010                                            400     6/23/2015          Allied Nevada Gold Corp.                           $0.00                                                                        $0.00
Tannor Partners Credit Fund, LP as Assignee of Whittier
Filtration, Inc.
555 Theodore Fremd Avenue
Suite C209
Rye, NY 10580                                                 401     6/23/2015    Hycroft Resources & Development, Inc.                $8,875.34                                                                    $8,875.34
Bridge Capital Leasing, Inc.
Lazer, Aptheker, Rosella & Yedid, P.C.
Attn: Joseph C. Savino
525 Okeechobee Blvd, Suite 1670
West Palm Beach, FL 33401                                     402     6/22/2015    Hycroft Resources & Development, Inc.                                       $2,544,844.28                                     $2,544,844.28
Sinclair, A. Murray
595 Burrard Street
Box 79131
Vancouver, BC J7X 1J1
Canada                                                        403     6/19/2015          Allied Nevada Gold Corp.                           $0.00                                                                        $0.00
Fishwick, Donna
3855 Henning Drive, Apt 204
Burnaby, BC V5C 6N3
Canada                                                        404     6/22/2015          Allied Nevada Gold Corp.                           $0.00                                                                        $0.00
ABB Enterprise Software f/k/a Ventyx, Inc.
James P. Connelly
ABB Inc.
1536 N. Gulley Road
Dearborn, MI 48128-1000                                       405     6/22/2015          Allied Nevada Gold Corp.                      $29,565.50                                                                   $29,565.50
Bridge Capital Leasing, Inc.
Lazer, Aptheker, Rosella & Yedid, P.C.
Attn: Joseph C. Savino
525 Okeechobee Blvd, Suite 1670
West Palm Beach, FL 33401                                     406     6/22/2015    Hycroft Resources & Development, Inc.                                       $2,535,077.30                                     $2,535,077.30
ABB Inc.
Mr. James P. Connelly
1536 N. Gulley Road
Patrick M. Birney, Esq
Dearborn, MI 48128-1000                                       407     6/22/2015    Hycroft Resources & Development, Inc.              $128,950.94                                                                  $128,950.94
                                                                                                        Page 36 of 46
                                                           Case 15-10503-MFW                   Doc 1596-1                  Filed 10/15/19             Page 37 of 46
                                                                                                         Final Claim Register
                                                                                               In re Allied Nevada Gold Corp., et. al.
                                                                                                          Case No. 15-10503


                                                                                                                                Current General    Current                     Current 503(b)(9)
                                                                                                                                                               Current Secured                    Current Admin    Total Current
                 Creditor Name and Address                     Claim No. Claim Date                  Debtor                     Unsecured Claim Priority Claim                  Admin Priority
                                                                                                                                                                Claim Amount                     Priority Amount   Claim Amount
                                                                                                                                    Amount         Amount                          Amount
Barrera, Brian L.
2802 Almond Field
San Antonio, TX 78245                                            408     6/22/2015          Allied Nevada Gold Corp.                      $9,573.90                                                                     $9,573.90
Colley, Marilynn
3850 Seftan St
Port Coquitlam, BC V3B 6P2
Canada                                                           409     6/22/2015          Allied Nevada Gold Corp.                         $0.00                                                                          $0.00
Capital One Equipment Finance Corp. f/k/a All Points Capital
Corp.
c/o McCarter & English, LLP
Attn: Joseph Lubertazzi, Jr., Esq.
Four Gateway Center
100 Mulberry Street
Newark, NJ 07102                                                 410     6/22/2015          Allied Nevada Gold Corp.                                              $4,035,554.21                                     $4,035,554.21
Porter, Jim D
8034 Goose Ridge Dr
Owens Cross Roads, AL 35763                                      411     6/22/2015          Allied Nevada Gold Corp.                     $11,225.80                                                                    $11,225.80
Computershare Inc.
Dept CH 19228
Palatine, IL 60055-9228                                          412     6/22/2015          Allied Nevada Gold Corp.                      $5,740.23                                                                     $5,740.23
Capital One Equipment Finance Corp. f/k/a All Points Capital
Corp.
McCarter & English, LLP
Attn: Joseph Lubertazzi, Jr., Esq.
Four Gateway Center
100 Mulberry Street
Newark, NJ 07102                                                 413     6/22/2015    Hycroft Resources & Development, Inc.                                       $4,035,554.21                                     $4,035,554.21
The California Public Employee's Returement System
Nixon Peabody LLP
Louis J. Cisz, III, CA Bar No. 142060
One Embarcadero Center, 18th Floor
SAN FRANCISCO, CA 94111-3600                                     414     6/22/2015          Allied Nevada Gold Corp.                         $0.00                                                                          $0.00
Computershare Trust Company of Canada, As Trustee
Attention: Manager, Corporate Trust
510 Burrard Street, Third Floor
Vancouver, BC V6C 3B9
Canada                                                           415     6/22/2015          Allied Nevada Gold Corp.                         $0.00                                                                          $0.00
Bridge Capital Leasing, Inc.
Lazer, Aptheker, Rosella & Yedid, P.C.
Attn: Joseph C. Savino
525 Okeechobee Blvd, Suite 1670
West Palm Beach, FL 33401                                        416     6/22/2015          Allied Nevada Gold Corp.                                              $2,544,844.28                                     $2,544,844.28
Snyder, Jeffery
PO Box 2578
200 McNeil St.
Winnemucca, NV 89446                                             417     6/22/2015          Allied Nevada Gold Corp.                         $0.00                                                                          $0.00
Thom, Theresa M.
480 Teramo CT
Reno, NV 89521                                                   418     6/22/2015          Allied Nevada Gold Corp.                         $0.00                                                                          $0.00

                                                                                                           Page 37 of 46
                                                         Case 15-10503-MFW                     Doc 1596-1                  Filed 10/15/19              Page 38 of 46
                                                                                                         Final Claim Register
                                                                                               In re Allied Nevada Gold Corp., et. al.
                                                                                                          Case No. 15-10503


                                                                                                                                Current General    Current                     Current 503(b)(9)
                                                                                                                                                               Current Secured                    Current Admin    Total Current
                 Creditor Name and Address                     Claim No. Claim Date                  Debtor                     Unsecured Claim Priority Claim                  Admin Priority
                                                                                                                                                                Claim Amount                     Priority Amount   Claim Amount
                                                                                                                                    Amount         Amount                          Amount
FLSmidth, Inc.
7158 South FL Smidth Drive
Midvale, UT 84047                                                419     6/22/2015          Allied Nevada Gold Corp.                     $153,933.89                                                                  $153,933.89
Derbawka, Janet
827 West 19th Ave
Vancouver, BC V5Z 1X4
Canada                                                           420     6/22/2015          Allied Nevada Gold Corp.                           $0.00                                                                        $0.00
Admiral Enterprises Ltd.
Attn: John T Marilynn Colley
3850 Sefton St.
Port Coquitlam, BC V3B 3R9
Canada                                                           421     6/22/2015          Allied Nevada Gold Corp.                           $0.00                                                                        $0.00
Western Leisure Consultants
2550 York Ave.
Vancouver, BC V6K 1E3
Canada                                                           422     6/22/2015          Allied Nevada Gold Corp.                           $0.00                                                                        $0.00
FLSmidth Salt Lake City, Inc.
Dawson Laboratory
Julie Baum
AR Specialist
7158 South FLSmidth Drive
Midvale, UT 84047-5559                                           423     6/22/2015    Hycroft Resources & Development, Inc.         $4,451,779.20                                      $8,480.71                     $4,460,259.91
Neal, Gerber & Eisenberg LLP
Two North La Salle Street, Suite 1700
Chicago, IL 60602-3801                                           424     6/22/2015    Hycroft Resources & Development, Inc.               $94,633.05                                                                   $94,633.05
Buffington, Randy E.
1250 Parkview Drive
Elko, NV 89801                                                   425     6/22/2015          Allied Nevada Gold Corp.                           $0.00                                                                        $0.00
The Bank of Nova Scotia, as Administrative Agent, Lender and
Swap Counterparty
Attn: Jason Schneider
44 King Street West, 16th Floor
Toronto, ON M5H 1H1
Canada                                                           426     6/19/2015              ANG Eureka LLC                                 $0.00            $161,717,848.34                                    $161,717,848.34
Computershare Trust Company of Canada, as Trustee
Attention: Manager, Corporate Trust
510 Burrard Street, Third Floor
Vancouver, BC V6C 3B9
Canada                                                           427     6/22/2015          Allied Nevada Gold Corp.             $324,154,778.00                                                                   $324,154,778.00
The Bank of Nova Scotia, as Administrative Agent, Lender and
Swap Counterparty
Attn: Jason Schneider
44 King Street West, 16th Floor
Toronto, ON M5H 1H1
Canada                                                           428     6/19/2015     Hasbrouck Production Company LLC                        $0.00            $161,717,848.34                                    $161,717,848.34
Berry, Robert W.
529 US Highway 80E
Sunnyvale, TX 75182                                              429     6/19/2015          Allied Nevada Gold Corp.                       $9,055.80                                                                     $9,055.80



                                                                                                           Page 38 of 46
                                                         Case 15-10503-MFW                  Doc 1596-1                  Filed 10/15/19            Page 39 of 46
                                                                                                      Final Claim Register
                                                                                            In re Allied Nevada Gold Corp., et. al.
                                                                                                       Case No. 15-10503


                                                                                                                             Current General    Current                     Current 503(b)(9)
                                                                                                                                                            Current Secured                    Current Admin    Total Current
                 Creditor Name and Address                     Claim No. Claim Date               Debtor                     Unsecured Claim Priority Claim                  Admin Priority
                                                                                                                                                             Claim Amount                     Priority Amount   Claim Amount
                                                                                                                                 Amount         Amount                          Amount
The Bank of Nova Scotia, as Administrative Agent, Lender and
Swap Counterparty
Attn: Jason Schneider
44 King Street West, 16th Floor
Toronto, ON M5H 1H1
Canada                                                           430     6/19/2015            ANG Pony LLC                               $0.00               $161,717,848.34                                    $161,717,848.34
The Bank of Nova Scotia, as Administrative Agent, Lender and
Swap Counterparty
Attn: Jason Schneider
44 King Street West, 16th Floor
Toronto, ON M5H 1H1
Canada                                                           431     6/19/2015            ANG Cortez LLC                             $0.00               $161,717,848.34                                    $161,717,848.34
The Bank of Nova Scotia, as Administrative Agent, Lender and
Swap Counterparty
Attn: Jason Schneider
44 King Street West, 16th Floor
Toronto, ON M5H 1H1
Canada                                                           432     6/19/2015           Victory Gold Inc.                           $0.00               $161,717,848.34                                    $161,717,848.34
The Bank of Nova Scotia, as Administrative Agent, Lender and
Swap Counterparty
Attn: Jason Schneider
44 King Street West, 16th Floor
Toronto, ON M5H 1H1
Canada                                                           433     6/19/2015            Allied VNC Inc.                            $0.00               $161,717,848.34                                    $161,717,848.34
The Bank of Nova Scotia, as Administrative Agent, Lender and
Swap Counterparty
Attn: Jason Schneider
44 King Street West, 16th Floor
Toronto, ON M5H 1H1
Canada                                                           434     6/19/2015            Allied VGH Inc.                            $0.00               $161,717,848.34                                    $161,717,848.34
The Bank of Nova Scotia, as Administrative Agent, Lender and
Swap Counterparty
Attn: Jason Schneider
44 King Street West, 16th Floor
Toronto, ON M5H 1H1
Canada                                                           435     6/19/2015    Allied Nevada Gold Holdings LLC                    $0.00               $161,717,848.34                                    $161,717,848.34
The Bank of Nova Scotia, as Administrative Agent, Lender and
Swap Counterparty
Attn: Jason Schneider
44 King Street West, 16th Floor
Toronto, ON M5H 1H1
Canada                                                           436     6/19/2015           ANG Central LLC                             $0.00               $161,717,848.34                                    $161,717,848.34
Matanovic, Myrtle
14 Lancewood Crescent
Brampton, ON L6S 5Y6
CANADA                                                           437     6/24/2015       Allied Nevada Gold Corp.                     $3,100.00                                                                       $3,100.00
Pescio, Carl A.
2072 Idaho Street
Elko, NV 89801                                                   438     6/25/2015       Allied Nevada Gold Corp.                        $0.00                                                                           $0.00

                                                                                                        Page 39 of 46
                                                          Case 15-10503-MFW                Doc 1596-1                   Filed 10/15/19             Page 40 of 46
                                                                                                      Final Claim Register
                                                                                            In re Allied Nevada Gold Corp., et. al.
                                                                                                       Case No. 15-10503


                                                                                                                             Current General    Current                     Current 503(b)(9)
                                                                                                                                                            Current Secured                    Current Admin    Total Current
                 Creditor Name and Address                        Claim No. Claim Date           Debtor                      Unsecured Claim Priority Claim                  Admin Priority
                                                                                                                                                             Claim Amount                     Priority Amount   Claim Amount
                                                                                                                                 Amount         Amount                          Amount
Majumdar, Dalia
63 Hawkstone Close NW
Calgary, AB T3G 3P4
CANADA                                                              439     6/25/2015    Allied Nevada Gold Corp.                     $14,903.49                                                                    $14,903.49
Lara M. Davis Seperatr Property trust - under agreement
(TRUA) NFS
Ms. Clara Davis
9 Greenwich Ct
Holbrook, NY 11741-2848                                             440     6/25/2015    Allied Nevada Gold Corp.                         $0.00                                                                          $0.00
Byrd, Edward
6228 Summit Ave
West Vancouver, BC V7W 1Y2
Canada                                                              441     6/26/2015    Allied Nevada Gold Corp.                         $0.00                                                                          $0.00
Watts, Gerda
4144 Solana Pl
Westbank, BC V4T 2Y9
Canada                                                              442     6/26/2015    Allied Nevada Gold Corp.                         $0.00                                                                          $0.00
Bhadrash V Patel & Nikunjana B Patel JT TEN
8128 Mallard Shore Dr.
Laurel, MD 20724                                                    443     6/27/2015    Allied Nevada Gold Corp.                      $3,460.00   $3,460.00                                                         $6,920.00
Palmer, Terry M.
314 Lafayette Street
Denver, CO 80218                                                    444     6/26/2015    Allied Nevada Gold Corp.                         $0.00                                                                          $0.00
Byrd, Elizabeth
6228 Summit Ave
West Vancouver, BC V7W 1Y2
Canada                                                              445     6/26/2015    Allied Nevada Gold Corp.                         $0.00                                                                          $0.00
Thomas E. Perez, Secretary of Labor, on behalf of Allied Nevada
Gold Corp. 401(K) Plan
U.S. Department of Labor, Employee Benefits Security
Administration
Attn: Andrew Flood
90 Seventh Street, Suite 11300
San Francisco, CA 94103                                             446     6/29/2015    Allied Nevada Gold Corp.                         $0.00                                                                          $0.00
Celik, Sara
126 St. Bees Crt.
London, ON N6G 4C1
Canada                                                              447     6/29/2015    Allied Nevada Gold Corp.                      $1,769.55                                                                     $1,769.55
Kienle, Alexander
Bei St. Barbara 2
Augsburg 86152
Germany                                                             448     6/29/2015    Allied Nevada Gold Corp.                                                                   $7,116.80                        $7,116.80
Miller, Bruce R
4409 Ashbury Dr.
Appleton, WI 54913                                                  449     6/29/2015    Allied Nevada Gold Corp.                      $7,519.90                                                                     $7,519.90
Baloo, Bahadur Karmali
1207 - 1515 Eastern Avenue
North Vancouver, BC V7L 3R2
Canada                                                              450     6/29/2015    Allied Nevada Gold Corp.                                                      $0.00                                             $0.00

                                                                                                        Page 40 of 46
                                                          Case 15-10503-MFW                    Doc 1596-1                  Filed 10/15/19              Page 41 of 46
                                                                                                         Final Claim Register
                                                                                               In re Allied Nevada Gold Corp., et. al.
                                                                                                          Case No. 15-10503


                                                                                                                                Current General    Current                     Current 503(b)(9)
                                                                                                                                                               Current Secured                    Current Admin    Total Current
                 Creditor Name and Address                     Claim No. Claim Date                  Debtor                     Unsecured Claim Priority Claim                  Admin Priority
                                                                                                                                                                Claim Amount                     Priority Amount   Claim Amount
                                                                                                                                    Amount         Amount                          Amount
Thomas Perez,Sec'y of Labor, on behalf of Allied Nevada Gold
Corp. Health and Welfare Plan
U.S. Department of Labor, Employee Benefits Security
Administration
Attn: Andrew Flood
90 Seventh Street, Suite 11300
San Francisco, CA 94103                                          451     6/29/2015          Allied Nevada Gold Corp.                           $0.00                                                                        $0.00
Platt, David
1972 Charles St
Vancouver, BC V5L2T9
Canada                                                           452     6/29/2015          Allied Nevada Gold Corp.                           $0.00                                                                        $0.00
Kienle, Alexander
Bei St. Barbara 2
Augsburg 86152
Germany                                                          453     6/29/2015          Allied Nevada Gold Corp.                        $626.36                                    $3,838.00                        $4,464.36
Ibrahim, Serkes
1260 Marigold Ct
London, ON N5X 4N8
Canada                                                           454     6/18/2015          Allied Nevada Gold Corp.                           $0.00                                                                        $0.00
Holland & Hart LLP
PO Box 8749
Denver, CO 80201-8749                                            455      7/1/2015          Allied Nevada Gold Corp.                      $17,023.84                                                                   $17,023.84
Cashman Equipment Company
3300 ST Rose Parkway
Henderson, NV 89052                                              456     6/24/2015    Hycroft Resources & Development, Inc.              $730,166.70                                                                  $730,166.70
WESCO DISTRIBUTION INC.
c/o Pezzillo Lloyd
6725 Via Austi Pkwy, Ste. 290
Las Vegas, NV 89119                                              457     6/24/2015    Hycroft Resources & Development, Inc.               $22,648.47                                                                   $22,648.47
AT&T Mobility II LLC
c/o AT&T Services, Inc
Karen A. Cavgnaro- Lead Paralegal
One AT&T Way
Room 3A104
Bedminster, NJ 07921                                             458      7/7/2015          Allied Nevada Gold Corp.                       $3,019.79                                                                    $3,019.79
Watts, Michael D.
14783 Chandlerpoint Way
Draper, UT 84020                                                 459     7/10/2015          Allied Nevada Gold Corp.                        $200.27                                                                       $200.27
VINH Q VO
2278 BUCKSKIN RD
LIVERMORE, CA 94551                                              460     7/12/2015          Allied Nevada Gold Corp.                       $5,137.00                                                                    $5,137.00
Kienle, Alexander
Bei St. Barbara 2
Augsburg 86152
Germany                                                          461     7/14/2015          Allied Nevada Gold Corp.                        $321.70                                    $6,950.00                        $7,271.70
Elko County Treasurer
571 Idaho Street, Suite 101
Elko, NV 89801-3715                                              462     7/16/2015           Victory Exploration Inc.                                   $200.84                                                           $200.84


                                                                                                           Page 41 of 46
                                                            Case 15-10503-MFW                 Doc 1596-1                  Filed 10/15/19             Page 42 of 46
                                                                                                        Final Claim Register
                                                                                              In re Allied Nevada Gold Corp., et. al.
                                                                                                         Case No. 15-10503


                                                                                                                               Current General    Current                     Current 503(b)(9)
                                                                                                                                                              Current Secured                    Current Admin    Total Current
                 Creditor Name and Address                    Claim No. Claim Date                  Debtor                     Unsecured Claim Priority Claim                  Admin Priority
                                                                                                                                                               Claim Amount                     Priority Amount   Claim Amount
                                                                                                                                   Amount         Amount                          Amount
Opportune LLP
Attn: Kady Shive
711 Louisiana, Suite 3100
Houston, TX 77002                                               463     7/16/2015          Allied Nevada Gold Corp.                     $20,097.50                                                                    $20,097.50
Ferguson, Frances
223 Rouge Rd.
Winnipeg, MB
Canada                                                          464     7/21/2015          Allied Nevada Gold Corp.                      $1,920.00                                                                     $1,920.00
Dundee Securities Ltd.
Torys LLP
Alison D. Bauer
1114 Avenue of the Americas, 23rd Floor
New York, NY 10036                                              465     7/20/2015          Allied Nevada Gold Corp.                     $62,349.51                                                                    $62,349.51
Cormark Securities Inc.
Alison D. Bauer
Torys LLP
1114 Avenue of the Americas, 23rd Floor
New York, NY 10036                                              466     7/20/2015          Allied Nevada Gold Corp.                     $26,721.22                                                                    $26,721.22
Verkerk, Frances L
1129 Airport Rd
Creston, BC V0B 1G2
Canada                                                          467     7/25/2015          Allied Nevada Gold Corp.                      $3,755.00                                                                     $3,755.00

The CIT Group/ Equipment Financing, Inc., & CIT Finance LLC
Gerard Kammerer
Director
One CIT Drive
Livingston, NJ 07039                                            468      8/7/2015    Hycroft Resources & Development, Inc.                                       $5,476,811.31                                     $5,476,811.31
Graymont Western US Inc.
Bria Mertens
Stoel Rives LLP
201 S. Main Street, Suite 1100
Salt Lake City, UT 84121                                        469     8/11/2015    Hycroft Resources & Development, Inc.         $1,091,472.89                                    $317,419.12                    $1,408,892.01
Graymont Capital Inc.
Bria Mertens
Stoel Rives LLP
201 S. Main Street, Suite 1100
Salt Lake City, UT 84121                                        470     8/11/2015    Hycroft Resources & Development, Inc.         $1,091,472.89                                    $317,419.12                    $1,408,892.01

The CIT Group/Equipment Financing, Inc. & CIT Finance LLC
CIT Finance LLC
21146 Network Place
Chicago, IL 60673-1211                                          471      8/7/2015          Allied Nevada Gold Corp.                                              $5,476,811.31                                     $5,476,811.31
Kresge, Dean G.
2721 Rolling View Rd
Stoughton, WI 53589                                             472     8/18/2015          Allied Nevada Gold Corp.                      $8,722.80                                                                     $8,722.80




                                                                                                          Page 42 of 46
                                                    Case 15-10503-MFW                 Doc 1596-1                  Filed 10/15/19               Page 43 of 46
                                                                                                Final Claim Register
                                                                                      In re Allied Nevada Gold Corp., et. al.
                                                                                                 Case No. 15-10503


                                                                                                                       Current General    Current                     Current 503(b)(9)
                                                                                                                                                      Current Secured                    Current Admin    Total Current
                Creditor Name and Address             Claim No. Claim Date                  Debtor                     Unsecured Claim Priority Claim                  Admin Priority
                                                                                                                                                       Claim Amount                     Priority Amount   Claim Amount
                                                                                                                           Amount         Amount                          Amount
Wesco Distribution Inc.
Howard & Howard Attorneys PLLC
c/o Jennifer Lloyd, Esq.
3800 Howard Hughes Pkwy., Ste. 1000
Las Vegas, NV 89169                                     473     8/26/2015    Hycroft Resources & Development, Inc.                             $14,197.03                                                     $14,197.03
Franchise Tax Board
BANKRUPTCY SECTION MS A340
PO BOX 2952
SACRAMENTO, CA 95812-2952                               474      9/8/2015          Allied Nevada Gold Corp.                                      $821.97                                                         $821.97
USA, Dept. of Interior, Bureau of Land Management
1340 Financial Bivd.
Reno, NV 89502-7147                                     475      9/8/2015    Hycroft Resources & Development, Inc.                    $0.00         $0.00                                                          $0.00
USA, Dept. of Interior, Bureau of Land Management
1340 Financial Blvd.
Reno, NV 89502                                          476      9/8/2015          Allied Nevada Gold Corp.                           $0.00         $0.00                                                          $0.00
USA, Dept. of Interior, Bureau of Land Management
1340 Financial Blvd.
Reno, NV 89502-7147                                     477      9/8/2015          Allied Nevada Gold Corp.                           $0.00   $621,916.00                                                    $621,916.00
USA, Dept. of Interior, Bureau of Land Management
1340 Financial Blvd.
Reno, NV 89502                                          478      9/8/2015          Allied Nevada Gold Corp.                           $0.00         $0.00                                                          $0.00
Pennzoil-Quaker State Company dba SOPUS Products
Attention: Travis Torrence
910 Louisiana #44014A
Houston, TX 77002                                       479     9/10/2015          Allied Nevada Gold Corp.                     $215,216.88                                  $71,283.30                      $286,500.18
Pennzoil-Quaker State Company dba SOPUS Products
Attention: Travis Torrence
910 Louisiana; #44000B
Houston, TX 77002                                       480     9/16/2015          Allied Nevada Gold Corp.                     $286,500.18                                       $0.00                      $286,500.18
Kerlin Aristilde Ira
11 Elwood St.
Everett, MA 02149                                       481     9/19/2015          Allied Nevada Gold Corp.                      $21,252.00                                                                   $21,252.00
Kerlin Aristilde Ira
11 Elwood St.
Everett, MA 02149                                       482     9/19/2015          Allied Nevada Gold Corp.                      $21,252.00                                                                   $21,252.00
Wesco Distribution Inc.
Howard & Howard Attorneys PLLC
c/o Jennifer R. Lloyd, Esq.
3800 Howard Hughes Pkwy., Ste. 1000
Las Vegas, NV 89169                                     483     9/23/2015    Hycroft Resources & Development, Inc.                $8,451.44    $14,197.03                                                     $22,648.47
Wesco Distribution Inc.
Howard & Howard Attorneys PLLC
c/o Jennifer Lloyd, Esq.
3800 Howard Hughes Pkwy., Ste. 1000
Las Vegas, NV 89169                                     484     9/23/2015    Hycroft Resources & Development, Inc.                $8,451.44    $14,197.03                                                     $22,648.47
Crown Parts & Machine, Inc
1733 Hwy 87 E
Billings, MT 59101                                      485     9/24/2015          Allied Nevada Gold Corp.                      $13,136.23                                       $0.00                       $13,136.23



                                                                                                  Page 43 of 46
                                                          Case 15-10503-MFW                     Doc 1596-1                  Filed 10/15/19              Page 44 of 46
                                                                                                          Final Claim Register
                                                                                                In re Allied Nevada Gold Corp., et. al.
                                                                                                           Case No. 15-10503


                                                                                                                                 Current General    Current                     Current 503(b)(9)
                                                                                                                                                                Current Secured                    Current Admin    Total Current
                 Creditor Name and Address                      Claim No. Claim Date                  Debtor                     Unsecured Claim Priority Claim                  Admin Priority
                                                                                                                                                                 Claim Amount                     Priority Amount   Claim Amount
                                                                                                                                     Amount         Amount                          Amount
National Bank of Canada
Thornton Grout Finnigan LLP
Attention: Asim Iqbal
3200-100 Wellington Street West
Toronto, Ontario M5K 1K7
Canada                                                            486     9/25/2015          Allied Nevada Gold Corp.                     $377,180.77                                                                  $377,180.77
LBP Holdings Ltd.
c/o Jonathan M. Stemerman, Esq.
Elliott Greenleaf, P.C.
1105 N. Market Street, Suite 1700
Wilmington, DE 19801                                              487     10/1/2015          Allied Nevada Gold Corp.                           $0.00                                                                        $0.00
Thomas Perez, Sec'y of Labor, on behalf of Allied Nevada Gold
Corp. 401(k) Plan
U.S. Department of Labor, Employee Benefits Security
Administration
Attn: Andrew Flood
90 Seventh Street, Suite 11300
San Francisco, CA 94103                                           488     10/5/2015          Allied Nevada Gold Corp.                                   $84,992.00                                                      $84,992.00
Cashman Equipment Company
Attn: Lee Vanderpool
3300 St. Rose Parkway
Henderson, NV 89052                                               489     10/5/2015    Hycroft Resources & Development, Inc.                                                           $18,302.58   $1,115,269.68    $1,133,572.26
Dundee Securities Ltd.
Torys LLP
Alison D. Bauer
1114 Avenue of the Americas, 23rd Floor
New York, NY 10036                                                490     10/5/2015          Allied Nevada Gold Corp.                     $388,759.04                                                                  $388,759.04
Cormark Securities Inc.
Alison D. Bauer
Torys LLP
1114 Avenue of the Americas, 23rd Floor
New York, NY 10036                                                491     10/5/2015          Allied Nevada Gold Corp.                     $388,759.04                                                                  $388,759.04
Thomas Perez, Sec'y of Labor, on behalf of Allied Nevada gold
Corp. Health and Welfare Plan
U.S. Department of Labor, Employee Benefits Security
Administration
Attn: Andrew Flood
90 Seventh Street, Suite 11300
San Francisco, CA 94103                                           492     10/5/2015          Allied Nevada Gold Corp.                                       $0.00                                                            $0.00
Sierra Pacific Power Company d/b/a NV Energy
Attn: Yvonne Enos
PO Box 10100
Reno, NV 89520                                                    493     10/13/2015   Hycroft Resources & Development, Inc.              $730,885.70                 $70,381.00                                       $801,266.70
VWR International LLC
100 Matson Ford Rd
Bldg One. Suite 200
Radnor, PA 19087                                                  494     10/12/2015   Hycroft Resources & Development, Inc.               $68,512.94                                                                   $68,512.94
Modular Mining Systems, Inc.
3289 E. Hemisphere Loop
Tuscon, AZ 85706                                                  495     10/9/2015          Allied Nevada Gold Corp.                      $46,726.19                                                                   $46,726.19
                                                                                                            Page 44 of 46
                                                           Case 15-10503-MFW                      Doc 1596-1                  Filed 10/15/19              Page 45 of 46
                                                                                                            Final Claim Register
                                                                                                  In re Allied Nevada Gold Corp., et. al.
                                                                                                             Case No. 15-10503


                                                                                                                                   Current General    Current                     Current 503(b)(9)
                                                                                                                                                                  Current Secured                    Current Admin    Total Current
                 Creditor Name and Address                        Claim No. Claim Date                  Debtor                     Unsecured Claim Priority Claim                  Admin Priority
                                                                                                                                                                   Claim Amount                     Priority Amount   Claim Amount
                                                                                                                                       Amount         Amount                          Amount
Zhang, Jinfeng
27800 McBean Parkway #129
Valencia, CA 92354                                                  496     10/30/2015         Allied Nevada Gold Corp.                                                  $1,073.99                                         $1,073.99
Brunetti, Rudolph
85 Lamp Post Lane
Somerdale, NJ 08083                                                 497     11/6/2015          Allied Nevada Gold Corp.                       $2,325.00                                                                    $2,325.00
Atlas Copco Customer Finance USA LLC
James S. Yoder, Esquire
White and Williams LLP
824 North Market Street, Suite 902
Wilmington, DE 19801                                                498     11/11/2015   Hycroft Resources & Development, Inc.              $656,285.10                $981,729.90                                     $1,638,015.00
YINGJIE, ZENG (JACKY)
49 Trailsbrook Terrace
Markham, ON L6E 1C6
Canada                                                              499     11/29/2015         Allied Nevada Gold Corp.                      $14,000.00                                                                   $14,000.00

Diligent Corporation f/k/a Diligent Board Member Services, Inc.
Riker Danzig Scherer Hyland & Perretti LLP
Attn: Curtis M. Plaza
Headquarters Plaza
One Speedwell Ave.
Morristown, NJ 07962-1981                                           500     11/18/2015         Allied Nevada Gold Corp.                                   $15,400.00                                                      $15,400.00
Leng, Jie
5 Campbell Ave
San Francisco, CA 94134                                             501     11/25/2015         Allied Nevada Gold Corp.                     $215,000.00                                                                  $215,000.00
Mittal, Shiv
13614 Schumann Trails
Sugar Land, TX 77498                                                502     12/17/2015         Allied Nevada Gold Corp.                                                  $1,170.00                                         $1,170.00
Holland & Hart LLP
PO Box 8749
Denver, CO 80201-8749                                               503     12/14/2015         Allied Nevada Gold Corp.                      $18,436.84                                                                   $18,436.84
Komatsu Financial Limited Partnership
Ray Quinney & Nebeker, P.C.
Attn: David H. Leigh
36 South State Street
Suite 1400
Salt Lake City, UT 84111                                            504     12/15/2015         Allied Nevada Gold Corp.               $25,224,130.77                                                                  $25,224,130.77
Thomas Perez,Sec'y of Labor, on behalf of Allied Nevada Gold
Corp. 401(k) Plan
U.S. Department of Labor, EBSA
Attn: Andrew Flood
90 Seventh Street, Suite 11300
San Francisco, CA 94103                                             505      3/3/2016          Allied Nevada Gold Corp.                        $121.91                                                                       $121.91
Savarovski, Cory E.
563 Canon View Trail
Topanga, CA 90290                                                   506      3/9/2016          Allied Nevada Gold Corp.                                    $3,909.77                                                       $3,909.77
Department of the Treasury - Internal Revenue Service
PO Box 7346
Philadelphia, PA 19101-7346                                         507     4/29/2016          Allied Nevada Gold Corp.                           $0.00                                                                        $0.00

                                                                                                              Page 45 of 46
                                                           Case 15-10503-MFW            Doc 1596-1                   Filed 10/15/19             Page 46 of 46
                                                                                                   Final Claim Register
                                                                                         In re Allied Nevada Gold Corp., et. al.
                                                                                                    Case No. 15-10503


                                                                                                                          Current General    Current                     Current 503(b)(9)
                                                                                                                                                         Current Secured                    Current Admin    Total Current
                 Creditor Name and Address                     Claim No. Claim Date           Debtor                      Unsecured Claim Priority Claim                  Admin Priority
                                                                                                                                                          Claim Amount                     Priority Amount   Claim Amount
                                                                                                                              Amount         Amount                          Amount
Department of the Treasury - Internal Revenue Service
PO Box 7346
Philadelphia, PA 19101-7346                                      508     4/29/2016    Allied Nevada Gold Corp.                         $0.00                                                                          $0.00
Uline Shipping Supplies
12575 Uline Drive
Pleasant Prairie, WI 53158                                       509     5/16/2016    Allied Nevada Gold Corp.                       $472.59                                                                        $472.59
Capital One Equipment Finance Corp. f/k/a All Points Capital
Corp.
McCarter & English, LLP, Attn: J. Lubertazzi, Jr
Four Gateway Center, 100 Mulberry Street
Newark, NJ 07102                                                 510     10/11/2016   Allied Nevada Gold Corp.                $3,257,924.14                                                                   $3,257,924.14
Treat, Tyler
4038 N 81st Street
Scottsdale, AZ 85251                                             511     11/21/2016   Allied Nevada Gold Corp.                     $14,593.75                                                                    $14,593.75




                                                                                                     Page 46 of 46
